Securities Act Registration No. 333-171360 Investment Company Act Registration No. 811-22509 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 15 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. 16 [ X ] (Check appropriate box or boxes.) LoCorr Investment Trust (Exact Name of Registrant as Specified in Charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: 952.767.2920 CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, Ohio 43215 It is proposed that this filing will become effective:  Immediately upon filing pursuant to paragraph (b) ý On May 1, 2014 pursuant to paragraph (b)  60 days after filing pursuant to paragraph (a)(1)  On (date) pursuant to paragraph (a)(1)  75 days after filing pursuant to paragraph (a)(2)  On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box:  This post-effective amendment designates a new effective date for a previously filed post-effective amendment. LoCorr Managed Futures Strategy Fund Class A LFMAX Class C LFMCX Class I LFMIX LoCorr Long/Short Commodities Strategy Fund Class A LCSAX Class C LCSCX Class I LCSIX LoCorr Long/Short Equity Fund Class A LEQAX Class C LEQCX Class I LEQIX LoCorr Spectrum Income Fund Class A LSPAX Class C LSPCX Class I LSPIX PROSPECTUS May 1, 2014 Advised by: LoCorr Fund Management, LLC 261 School Avenue, 4th Floor Excelsior, MN 55331 www.LoCorrFunds.com 1-855-LCFUNDS 1-855-523-8637 This Prospectus provides important information about the Funds that you should know before investing.Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS LOCORR MANAGED FUTURES STRATEGY FUND SUMMARY 4 Investment Objectives 4 Fees and Expenses of the Fund 4 Principal Investment Strategies 5 Principal Investment Risks 7 Performance 9 Investment Adviser 10 Investment Adviser Portfolio Manager 10 Investment Sub-Adviser 10 Sub-Adviser Portfolio Manager 10 Purchase and Sale of Fund Shares 10 Tax Information 10 Payments to Broker-Dealers and Other Financial Intermediaries 10 LOCORR LONG/SHORT COMMODITIES STRATEGY FUND SUMMARY 11 Investment Objectives 11 Fees and Expenses of the Fund 11 Principal Investment Strategies 12 Principal Investment Risks 14 Performance 16 Investment Adviser 17 Investment Adviser Portfolio Manager 17 Investment Sub-Adviser 17 Sub-Adviser Portfolio Manager 17 Purchase and Sale of Fund Shares 18 Tax Information 18 Payments to Broker-Dealers and Other Financial Intermediaries 18 LOCORR LONG/SHORT EQUITY FUND SUMMARY 19 Investment Objectives 19 Fees and Expenses of the Fund 19 Principal Investment Strategies 20 Principal Investment Risks 21 Performance 23 Investment Adviser 23 Investment Adviser Portfolio Manager 23 Investment Sub-Adviser 23 Sub-Advisers Portfolio Managers 23 Purchase and Sale of Fund Shares 23 Tax Information 23 Payments to Broker-Dealers and Other Financial Intermediaries 23 LOCORR SPECTRUM INCOME FUND SUMMARY 24 Investment Objectives 24 Fees and Expenses of the Fund 24 Principal Investment Strategies 25 Principal Investment Risks 26 Performance 28 Investment Adviser 28 Investment Adviser Portfolio Manager 28 Sub-Adviser 28 Sub-Adviser Portfolio Manager 29 Tax Information 29 Payments to Broker-Dealers and Other Financial Intermediaries 29 Table of Contents - Prospectus 2 ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 30 Investment Objectives 30 Principal Investment Strategies 30 Principal Investment Risks 38 MANAGEMENT 47 Investment Adviser 47 Investment Adviser Portfolio Manager 48 MFS Fund Sub-Adviser 48 MFS Fund Sub-Adviser Portfolio Manager 48 Commodities Strategy Fund Sub-Adviser 48 Commodities Strategy Fund Sub-Adviser Portfolio Manager 48 Long/Short Equity Fund Sub-Adviser: Millennium Asset Management, L.L.C. 48 Long/Short Equity Fund Sub-Adviser Portfolio Manager 48 Long/Short Equity Fund Sub-Adviser: Billings Capital Management (“Billings”), LLC 49 Long/Short Equity Fund Sub-Adviser Portfolio Manager 49 Spectrum Income Fund Sub-Adviser 50 Spectrum Income Fund Sub-Adviser Portfolio Manager: 50 HOW SHARES ARE PRICED 54 HOW TO PURCHASE SHARES 55 Class A Shares 55 Class C Shares 57 Class I Shares 57 HOW TO REDEEM SHARES 59 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 62 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 63 DISTRIBUTION OF SHARES 64 Distributor 64 Distribution Fees 64 Additional Compensation to Financial Intermediaries 64 Householding 64 FINANCIAL HIGHLIGHTS 65 Privacy Notice 74 FOR MORE INFORMATION Back Cover Table of Contents - Prospectus 3 LOCORR MANAGED FUTURES STRATEGY FUND SUMMARY InvestmentObjectives:The Fund’s primary investment objective is capital appreciation in rising and falling equity markets with managing volatility as a secondary objective. Fees and Expenses of the Fund : This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and in How to Purchase Shares on page 53 of the Fund’s Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of original purchase price) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None None None Redemption Fee (as a % of amount redeemed if sold within 30 days) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.50% 1.50% 1.50% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.00% Other Expenses (1) 0.83% 0.83% 0.83% Swap Fees and Expenses(2)0.50% Remaining Other Expenses0.33% Total Annual Fund Operating Expenses 2.58% 3.33% 2.33% (1) “Other Expenses,” include both the expenses of the Fund’s consolidated wholly-owned subsidiary (“Subsidiary”) and the fee paid to the counterparty of the Fund’s total return swap (“Swap”), which is the primary way the Fund seeks exposure to managers’ (which are generally commodity trading advisors (“CTAs”)) trading vehicles (each, an “Underlying Fund”). The Swap is designed to replicate the aggregate returns of the trading strategies of the CTAs through a customized index. More information regarding the Subsidiary and the investments made to pursue the Fund’s Managed Futures strategy can be found in the “Principal Investment Strategies” section of this Prospectus. (2) The cost of the Swap does not include the fees and expenses of the CTAs included in the Swap. The Swap’s returns will be reduced and its losses increased by the costs associated with the Swap, which are the fees and expenses deducted by the counterparty in the calculation of the returns on the Swap, including the management and performance fees of the CTAs. A performance fee for one or more managers represented in the Swap may be deducted from the return of the Swap even if the aggregate returns of the Swap are negative. These fees, which are not reflected in the Annual Fund Operating Expenses table, are embedded in the return of the Swap and represent an indirect cost of investing in the Fund. Generally, the management fees and performance fees of the CTAs included in the index range up to 1.5% of assets and up to 25% of the returns, respectively. Such fees are accrued daily within the index and deducted from the Swap value quarterly. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years 5 Years 10 Years A $821 $1,331 $1,867 $3,322 C $336 $1,024 $1,736 $3,622 I $236 $727 $1,245 $2,666 Table of Contents - Prospectus 4 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year ended December 31, 2013, the Fund’s portfolio turnover rate was 46% of the average value of its portfolio. Principal Investment Strategies:The Fund seeks to achieve its investment objectives by allocating its assets using two principal strategies: ● “Managed Futures” Strategy ● “Fixed Income” Strategy The Managed Futures strategy is designed to produce capital appreciation by capturing returns related to the commodity and financial markets by investing primarily in securities of (1) limited partnerships, (2) corporations, (3) limited liability companies and (4) other types of pooled investment vehicles, including commodity pools (collectively, “Underlying Funds”) and derivative instruments, such as swap contracts, structured notes or other securities or derivatives, that provide exposure to the managers of Underlying Funds.Each Underlying Fund invests according to its manager’s sub-strategy, long or short in one or a combination of: (i) futures, (ii) forwards, (iii) options, (iv) spot contracts, or (v) swaps, each of which may be tied to (a) currencies, (b) interest rates, (c) stock market indices, (d) energy resources, (e) metals or (f) agricultural products.These derivative instruments are used as substitutes for securities, interest rates, currencies and commodities and for hedging.To the extent the Fund uses swaps or structured notes under the Commodities strategy, the investments will generally have payments linked to commodity or financial derivatives that are designed to produce returns similar to those of the Underlying Funds and their respective sub-strategies. The Fund does not invest more than 25% of its assets in contracts with any one counterparty.Managed futures sub-strategies may include investment styles that rely upon buy and sell signals generated from technical analysis systems such as trend-pattern recognition, as well as from fundamental economic analysis and relative value comparisons.Managed Futures strategy investments will be made without restriction as to the Underlying Fund’s country. The Fund will execute its Managed Futures strategy primarily by investing up to 25% of its total assets (measured at the time of purchase) in a wholly-owned and controlled subsidiary (the “Subsidiary”).The Subsidiary will invest the majority of its assets in one or more Underlying Funds, swap contracts, structured notes and other investments intended to serve as margin or collateral for derivative positions.The Subsidiary is subject to the same investment restrictions as the Fund. To the extent the adviser is utilizing derivatives to gain exposure to managers, it is anticipated that the Fund will use a total return swap (the “Swap”), a type of derivative instrument based on a customized index (the “Index”) designed to replicate the aggregate returns of the managers selected by the adviser. The Swap is based on a notional amount agreed upon by the adviser and the counterparty. The adviser may add or remove managers from the Swap or adjust the notional exposure between the managers within the Swap. Generally, the fees and expenses of the Swap are based on the notional value. The Index is calculated by the counterparty to the Swap and includes a deduction for fees of the counterparty as well as management and performance fees of the managers. Because the Index is designed to replicate the returns of managers selected by the adviser, the performance of the Fund will depend on the ability of the managers to generate returns in excess of the costs of the Index. The adviser anticipates that, based upon its analysis of long-term historical returns and volatility of various asset classes, the Fund will allocate approximately 25% of its assets to the Managed Futures strategy and approximately 75% of its assets to the Fixed Income strategy.However, as market conditions change the portion allocated may be higher or lower. Table of Contents - Prospectus 5 The Fixed Income strategy is designed to generate interest income and preserve principal by investing primarily in investment grade securities including: (1) obligations issued or guaranteed by the United States Government, its agencies or instrumentalities, (2) securities issued or guaranteed by foreign governments, their political subdivisions or agencies or instrumentalities, (3) bonds, notes, or similar debt obligations issued by U.S. or foreign corporations or special-purpose entities backed by corporate debt obligations, (4) U.S. asset-backed securities (“ABS”), (5) U.S. residential mortgage-backed securities (“MBS”), (6) U.S. commercial mortgage-backed securities (“CMBS”), (7) interest rate-related futures contracts and (8) interest rate-related or credit default-related swap contracts.The Fund defines investment grade fixed income securities as those that are rated, at the time purchased, in the top four categories by a rating agency such as Moody’s Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Services (“S&P”), or, if unrated, determined to be of comparable quality.However, the fixed income portion of the Fund’s portfolio will be invested without restriction as to individual issuer country, type of entity, or capitalization.Futures and swap contracts are used for hedging purposes and as substitutes for fixed income securities.The Fund’s adviser delegates management of the Fund’s Fixed Income strategy portfolio to a sub-adviser. The Fund seeks to achieve its secondary investment objective primarily by (1) diversifying the Managed Futures strategy investments among asset classes and sub-strategies that are not expected to have returns that are highly correlated to each other or the equity markets and (2) by selecting Fixed Income strategy investments that are short-term to medium-term interest income-generating securities (those with maturities or average lives of less than 10 years) that are expected to be less volatile than the equity markets in general and that are not expected to have returns that are highly correlated to the equity markets or the Managed Futures strategy. The adviser, on behalf of itself and on behalf of the Fund and other Funds it advises or may advise in the future that are each a series of LoCorr Investment Trust, was granted an exemptive order from the Securities Exchange Commission (the “SEC”) that permits the adviser, with Board of Trustees approval, to enter into or amend sub-advisory agreements with sub-advisers without obtaining shareholder approval.Shareholders will be notified within 90 days of the engagement of an additional sub-adviser or sub-advisers to manage a portion of the Fund’s portfolio. ADVISER’S INVESTMENT PROCESS The adviser will pursue the Fund’s investment objectives, in part, by utilizing its investment and risk management process. ● Underlying Fund selection by the adviser, or including an Underlying Fund in a derivative investment designed to replicate the returns of an Underlying Fund, represents the result of quantitative and qualitative reviews that identify Underlying Funds and their managers chosen for their alternative investment market niche (investments other than stocks and bonds), historical performance, management accessibility, commitment, investment strategy, as well as process and methodology.Using this selection process, the adviser believes it can identify Underlying Funds with above-average expected returns and lower-than-average volatility. ● Risk Management represents the ongoing attention to the historical return performance of each Underlying Fund as well as the interaction or correlation of returns between Underlying Funds.Using this risk management process, the adviser believes the Fund, over time, will not be highly correlated to the equity markets and will provide the potential for reducing volatility in investors’ portfolios. The adviser buys securities that it believes offer above-average expected returns and lower-than-average volatility and sells them when it believes they have reached their target price, to adjust asset allocation or when more attractive investments are available. Table of Contents - Prospectus 6 SUB-ADVISER’S INVESTMENT PROCESS The sub-adviser selects securities using a “top-down” approach that begins with the formulation of the sub-adviser’s general economic outlook.Following this, various sectors and industries are analyzed and selected for investment.Finally, the sub-adviser selects individual securities within these sectors or industries that it believes have above peer-group expected yield, potential for capital preservation or appreciation.The sub-adviser selects futures and swaps to hedge interest rate and credit risks and as substitutes for securities when it believes derivatives provide a better return profile or when specific securities are temporarily unavailable.The sub-adviser sells securities and derivatives to adjust interest rate risk, adjust credit risk, when a price target is reached, or when a security’s or derivative’s price outlook is deteriorating. Principal Investment Risks:As with all mutual funds, there is the risk that you could lose money through your investment in the Fund.Many factors affect the Fund’s net asset value and performance. The following risks apply to the Fund’s direct investments in securities and derivatives as well as the Fund’s indirect risks through investing in Underlying Funds and the Subsidiary. ● ABS, MBS and CMBS Risk:ABS, MBS and CMBS are subject to credit risk because underlying loan borrowers may default.Additionally, these securities are subject to prepayment risk because the underlying loans held by the issuers may be paid off prior to maturity.The value of these securities may go down as a result of changes in prepayment rates on the underlying mortgages or loans.During periods of declining interest rates, prepayment rates usually increase and the Fund may have to reinvest prepayment proceeds at a lower interest rate.CMBS are less susceptible to this risk because underlying loans may have prepayment penalties or prepayment lock out periods. ● Commodity Risk:Investing inthe commodities markets may subject the Fund to greater volatility than investments in traditional securities.Commodity prices may be influenced by unfavorable weather, animal and plant disease, geologic and environmental factors as well as changes in government regulation such as tariffs, embargoes or burdensome production rules and restrictions. ● Credit Risk:There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. ● Derivatives Risk: Derivatives are subject to tracking risk because they may not be perfect substitutes for the instruments they are intended to hedge or replace.Short positions are subject to potentially unlimited liability.Purchased options may expire worthless.Over the counter derivatives, such as swaps, are subject to counterparty default.Leverage inherent in derivatives will tend to magnify the Fund’s losses. ● Fixed Income Risk: Typically, a rise in interest rates causes a decline in the value of fixed income securities.The value of fixed income securities typically falls when an issuer’s credit quality declines and may even become worthless if an issuer defaults. ● Foreign Currency Risk:Currency trading risks include market risk, credit risk and country risk.Market risk results from adverse changes in exchange rates in the currencies the Fund is long or short.Credit risk results because a currency-trade counterparty may default.Country risk arises because a government may interfere with transactions in its currency. ● Foreign Investment Risk:Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards.Investing in emerging markets imposes risks different from, or greater than, risks of investing in foreign developed countries. ● Issuer-Specific Risk: The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole.The value of securities of smaller issuers can be more volatile than those of larger issuers. The value of certain types of securities can be more volatile due to increased sensitivity to adverse issuer, political, regulatory, market, or economic developments. Table of Contents - Prospectus 7 ● Leverage Risk:Using derivatives to increase the Fund’s combined long and short exposure creates leverage, which can magnify the Fund’s potential for gain or loss and, therefore, amplify the effects of market volatility on the Fund’s share price. ● Liquidity Risk:Liquidity risk exists when particular investments of the Fund would be difficult to purchase or sell, possibly preventing the Fund from selling such illiquid securities at an advantageous time or price, or possibly requiring the Fund to dispose of other investments at unfavorable times or prices in order to satisfy its obligations. ● Management Risk:The adviser’s and sub-adviser’s judgments about the attractiveness, value and potential appreciation of particular asset classes, securities and derivatives in which the Fund invests may prove to be incorrect and may not produce the desired results.Additionally, the adviser’s judgments about the potential performance of the sub-adviser may also prove incorrect and may not produce the desired results. ● Market Risk:Overall securities and derivatives market risks may affect the value of individual instruments in which the Fund invests.Factors such as domestic and foreign economic growth and market conditions, interest rate levels, and political events affect the securities and derivatives markets.When the value of the Fund’s investments goes down, your investment in the Fund decreases in value and you could lose money. ● Short Position Risk:The Fund will incur a loss as a result of a short position if the price of the short position instrument increases in value between the date of the short position sale and the date on which an offsetting position is purchased.Short positions may be considered speculative transactions and involve special risks, including greater reliance on the adviser’s ability to accurately anticipate the future value of a security or instrument.The Fund’s losses are potentially unlimited in a short position transaction. ● Swap Risk: Swap agreements are subject to the risk that the counterparty to the swap will default on its obligation to pay the Fund and the risk that the Fund will not be able to meet its obligations to pay the counterparty to the swap. Swap agreements may also involve fees, commissions or other costs that may reduce the Fund’s gains from a swap agreement or may cause the Fund to lose money. ● Underlying Funds Risk:Underlying Funds are subject to management and other expenses, which will be indirectly paid by the Fund.Management expenses typically are up to 2% of Underlying Fund assets and may include additional performance-based compensation of up to 20% of Underlying Fund profits.As a result, the cost of investing in the Fund will be higher than the cost of investing directly in an Underlying Fund and may be higher than other mutual funds that invest directly in stocks and bonds.Each Underlying Fund will pay performance based fees to each manager without regard to the performance of other managers and the Underlying Fund’s overall profitability.Underlying Funds are subject to specific risks, depending on the nature of the fund. ● Wholly-Owned Subsidiary Risk: The Subsidiary will not be registered under the 1940 Act and, unless otherwise noted in this Prospectus, will not be subject to all of the investor protections of the 1940 Act.Changes in the laws of the United States and/or the Cayman Islands, under which the Fund and the Subsidiary, respectively, are organized, could result in the inability of the Fund and/or Subsidiary to operate as described in this Prospectus and could negatively affect the Fund and its shareholders.Your cost of investing in the Fund will be higher because you indirectly bear the expenses of the Subsidiary. Who Should Invest in the Fund? The adviser believes the Fund is appropriate for investors seeking the low-correlation benefits of managed futures investing, relative to traditional stock portfolios. Table of Contents - Prospectus 8 Performance: The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for one-year and since inception compare with that of a broad-based securities index and a secondary index.The returns in the bar chart and best/worst quarter are for Class I shares which do not have sales charges.The performance of Class A and Class C Shares would be lower due to differing expense structures and sales charges.The returns in the table reflect the maximum applicable sales load of 5.75% on Class A shares, and the maximum deferred sales load of 1.00% on Class C shares for the one-year period.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future and does not guarantee future results.Updated performance information is available on the Fund’s website at www.LoCorrFunds.com. Calendar Year Total Return Managed Futures Strategy Fund – Class I Highest Quarterly Return: Q1 2013 3.63% Lowest Quarterly Return: Q2 2013 -9.97% Average Annual Total Return as of December 31, 2013 1 Year Since Inception (3/24/2011) LoCorr Managed Futures Strategy Fund (Class I Shares) (1) Return Before Taxes -5.28% -6.31% Return After Taxes on Distributions -5.29% -6.32% Return After Taxes on Distributions and Sale of Fund Shares -2.98% -4.74% (Class A Shares)(1) Return Before Taxes -11.01% -8.51%(1) (Class C Shares) (1) Return Before Taxes -7.01% -7.21% S&P 500 Total Return Index (reflects no deduction for fees, expenses or taxes) 32.39% 15.73% Barclay CTA Index (reflects no deduction for fees, expenses or taxes) -1.46% -2.06%(2) (1) The Fund offers three classes of Shares. The Class I shares and Class C shares commenced operations on March 24, 2011 and Class A shares commenced operations on March 22, 2011. “Since Inception” performance for Class A shares is shown as of March 22, 2011. (2) Since inception returns as of March 31, 2011. Table of Contents - Prospectus 9 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on the individual investor’s situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”).After-tax returns are shown for Class I shares only and will vary for Class A and Class C. The Fund’s return after taxes on distributions and sale of Fund shares is greater than its return before taxes and after taxes on distributions because it includes a tax benefit resulting from the capital losses that would have been incurred, and could be utilized against other capital gains an investor may have. Investment Adviser: LoCorr Fund Management, LLC Investment Adviser Portfolio Manager:Jon C. Essen, Chief Operating Officer of the adviser, has served the Fund as a portfolio manager since it commenced operations in 2011. Investment Sub-Adviser:Nuveen Asset Management, LLC Sub-Adviser Portfolio Manager:Chris J. Neuharth, CFA, Portfolio Manager of the sub-adviser, has served the Fund as a portfolio manager since it commenced operations in 2011. Purchase and Sale of Fund Shares : You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading by written request, telephone, wire transfer, website, or through your broker.Redemptions will be paid by ACH, check or wire transfer.The minimum initial investment amount for Class A and Class C shares is $2,500.The minimum initial investment in Class I shares is $100,000.The minimum subsequent investment amount for all classes is $500.The Fund or its adviser may waive any investment minimum. Tax Information:Dividends and capital gain distributions you receive from the Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a tax-deferred plan such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 LOCORR LONG/SHORT COMMODITIES STRATEGY FUND SUMMARY Investment Objectives:The Fund’s primary investment objective is capital appreciation in rising and falling commodities markets with managing volatility as a secondary objective. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and in How to Purchase Shares on page 53 of the Fund’s Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of original purchase price) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None None None Redemption Fee as a % of amount redeemed if sold within 30 days 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.50% 1.50% 1.50% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.00% Other Expenses (1) 2.94% 2.94% 2.94% Swap Fees and Expenses(2) 0.50% Acquired Fund Fees and Expenses(3) 0.01% Remaining Other Expenses 2.43% Total Annual Fund Operating Expenses 4.69% 5.44% 4.44% Fee Waiver (4) -1.98% -1.98% -1.98% Total Annual Fund Operating Expenses After Fee Waiver 2.71% 3.46% 2.46% (1) “Other Expenses”include both the expenses of the Fund’s consolidated wholly-owned subsidiary (“Subsidiary”) and the fee paid to the counterparty of the Fund’s total return swap (“Swap”), which is the primary way the Fund seeks exposure to managers’ (which are generally commodity trading advisors (“CTAs”)) trading vehicles (each, an “Underlying Fund”). The Swap is designed to replicate the aggregate returns of the trading strategies of the CTAs through a customized index. More information regarding the Subsidiary and the investments made to pursue the Fund’s Commodities strategy can be found in the “Principal Investment Strategies” section of this Prospectus. The cost of the Swap does not include the fees and expenses of the CTAs included in the Swap. The Swap’s returns will be reduced and its losses increased by the costs associated with the Swap, which are the fees and expenses deducted by the counterparty in the calculation of the returns on the Swap, including the management and performance fees of the CTAs. A performance fee for one or more managers represented in the Swap may be deducted from the return of the Swap even if the aggregate returns of the Swap are negative. These fees, which are not reflected in the Annual Fund Operating Expenses table, are embedded in the return of the Swap and represent an indirect cost of investing in the Fund. Generally, the management fees and performance fees of the CTAs included in the index range from 0% to 2% of assets and 10% to 20% of the returns, respectively. Such fees are accrued daily within the index and deducted from the Swap value quarterly. (3) Acquired Fund Fees and Expenses for the Fund ’ s current fiscal year are the indirect costs of investing in other investment companies.The operating expenses in this fee table will not correlate to the expense ratio in the Fund ’ s financial highlights because the financial statements include only the direct operating expenses incurred by the Fund. (4) The Fund’s adviser has contractually agreed to reduce its fees and/or absorb expenses of the Fund, until at least April 30, 2015, to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Reimbursement (exclusive of any Rule 12b-1 distribution and/or servicing fees, taxes, interest, short selling expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization, indirect expenses, swap fees and expenses, expenses of other investment companies in which the Fund may invest, or extraordinary expenses such as litigation and inclusive of organizational costs incurred prior to the commencement of operations) will not exceed 1.95% of the Fund’s daily average net assets attributable to each class of the Fund.These fee waivers and expense reimbursements are subject to possible recoupment from the Fund in future years on a rolling three year basis (within the three years after the fees have been waived or reimbursed) if such recoupment can be achieved within the foregoing expense limits.This agreement may be terminated only by the Fund’s Board of Trustees, on 60 days’ written notice to the adviser. Table of Contents - Prospectus 11 Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years 5 Years 10 Years A $833 $1,740 $2,653 $4,960 C $349 $1,449 $2,539 $5,223 I $249 $1,165 $2,091 $4,451 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal period ended December 31, 2013, the Fund’s portfolio turnover rate was 59% of the average value of its portfolio. Principal Investment Strategies:The Fund seeks to achieve its investment objectives by allocating its assets using two principal strategies: ● “Commodities” Strategy ● “Fixed Income” Strategy The Commodities strategy is designed to produce capital appreciation by capturing returns related to the commodities markets by investing primarily in securities of one or more (1)limited partnerships, (2) corporations, (3) limited liability companies and (4) other types of pooled investment vehicles, including commodity pools (collectively, “Underlying Funds”) and derivative instruments, such as swap contracts, structured notes or other securities or derivatives, that provide exposure to the managers of Underlying Funds.Each Underlying Fund invests according to its manager’s sub-strategy, long or short in one or a combination of: (i) futures, (ii) forwards, (iii) options, (iv) spot contracts, or (v) swaps, each of which may be tied to (a) energy resources, (b) metals or (c) agricultural products.These derivative instruments are used as substitutes for commodities and for hedging.To the extent the Fund uses swaps or structured notes under the Commodities strategy, the investments will generally have payments linked to commodity or financial derivatives that are designed to produce returns similar to those of the Underlying Funds and their respective sub-strategies.The Fund does not invest more than 25% of its assets in contracts with any one counterparty.Commodities sub-strategies may include investment styles that rely upon buy and sell signals generated from technical analysis systems such as trend-pattern recognition, as well as from fundamental economic analysis and relative value comparisons.Commodities strategy investments will be made without restriction as to the Underlying Fund’s country. The Fund will execute its Commodities strategy primarily by investing up to 25% of its total assets (measured at the time of purchase) in a wholly-owned and controlled subsidiary (the “Subsidiary”).The Subsidiary will invest the majority of its assets in one or more Underlying Funds, swap contracts, structured notes and other investments intended to serve as margin or collateral for derivative positions.The Subsidiary is subject to the same investment restrictions as the Fund. Table of Contents - Prospectus 12 To the extent the adviser is utilizing derivatives to gain exposure to managers, it is anticipated that the Fund will use a total return swap (the “Swap”), a type of derivative instrument based on a customized index (the “Index”) designed to replicate the aggregate returns of the managers selected by the adviser. The Swap is based on a notional amount agreed upon by the adviser and the counterparty. The adviser may add or remove managers from the Swap or adjust the notional exposure between the managers within the Swap. Generally, the fees and expenses of the Swap are based on the notional value. The Index is calculated by the counterparty to the Swap and includes a deduction for fees of the counterparty as well as management and performance fees of the managers. Because the Index is designed to replicate the returns of managers selected by the adviser, the performance of the Fund will depend on the ability of the managers to generate returns in excess of the costs of the Index. The adviser anticipates that, based upon its analysis of long-term historical returns and volatility of various asset classes, the Fund will allocate approximately 25% of its assets to the Commodities strategy and approximately 75% of its assets to the Fixed Income strategy.However, as market conditions change the portion allocated may be higher or lower. The Fixed Income strategy is designed to generate interest income and preserve principal by investing primarily in investment grade securities including: (1) obligations issued or guaranteed by the United States Government, its agencies or instrumentalities, (2) securities issued or guaranteed by foreign governments, their political subdivisions or agencies or instrumentalities, (3) bonds, notes, or similar debt obligations issued by U.S. or foreign corporations or special-purpose entities backed by corporate debt obligations, (4) U.S. asset-backed securities (“ABS”), (5) U.S. residential mortgage-backed securities (“MBS”), (6) U.S. commercial mortgage-backed securities (“CMBS”), (7) interest rate-related futures contracts and (8) interest rate-related or credit default-related swap contracts.The Fund defines investment grade fixed income securities as those that are rated, at the time purchased, in the top four categories by a rating agency such as Moody’s Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Service (“S&P”), or, if unrated, determined to be of comparable quality.However, the fixed income portion of the Fund’s portfolio will be invested without restriction as to individual issuer country, type of entity, or capitalization.Futures and swap contracts are used for hedging purposes and as substitutes for fixed income securities.The Fund’s adviser delegates management of the Fund’s Fixed Income strategy portfolio to a sub-adviser. The Fund seeks to achieve its secondary investment objective primarily by (1) diversifying the Commodities strategy investments among sub-strategies that are not expected to have returns that are highly correlated to each other or the commodities markets and (2) by selecting Fixed Income strategy investments that are short-term to medium-term interest income-generating securities (those with maturities or average lives of less than 10 years) that are expected to be less volatile than the commodities markets in general and that are not expected to have returns that are highly correlated to the commodities markets or the Commodities strategy.However, the Fund is “non-diversified” for purposes of the 1940 Act, which means that the Fund may invest in fewer securities at any one time than a diversified fund. The adviser, on behalf of itself and on behalf of the Fund and other Funds it advises or may advise in the future that are each a series of LoCorr Investment Trust, was granted an exemptive order from the Securities Exchange Commission (the “ SEC ” ) that permits the adviser, with Board of Trustees approval, to enter into or amend sub-advisory agreements with sub-advisers without obtaining shareholder approval. Shareholders will be notified within 90 days of the engagement of an additional sub-adviser or sub-advisers to manage a portion of the Fund ’ s portfolio. ADVISER’S INVESTMENT PROCESS The adviser will pursue the Fund’s investment objectives, in part, by utilizing its investment and risk management process. Table of Contents - Prospectus 13 ● Underlying Fund selection by the adviser, or including an Underlying Fund in a derivative investment designed to replicate the returns of an Underlying Fund, represents the result of quantitative and qualitative reviews that identify Underlying Funds and their managers chosen for their alternative investment market niche (investments other than stocks and bonds), historical performance, management accessibility, commitment, investment strategy, as well as process and methodology.Using this selection process, the Adviser believes it can identify Underlying Funds with above-average expected returns and lower-than-average volatility. ● Risk Management represents the ongoing attention to the historical return performance of each Underlying Fund as well as the interaction or correlation of returns between Underlying Funds.Using this risk management process, the adviser believes the Fund, over time, will not be highly correlated to the commodities markets and will provide the potential for reducing volatility in investors’ portfolios. The adviser buys securities that it believes offer above-average expected returns and lower-than-average volatility and sells them when it believes they have reached their target price, to adjust asset allocation or when more attractive investments are available. SUB-ADVISER’S INVESTMENT PROCESS The sub-adviser selects securities using a “bottom-up” approach that begins with fundamental analysis. The portfolio construction process emphasizes income generation with risk control by focusing on broad diversification across issuer and sector.The sub-adviser is typically strategically over-weighted in non-Treasury sectors. Portfolios are diversified among agency, corporate bonds, mortgage-backed, commercial mortgage-backed, asset-backed, supranational, sovereign, and municipal securities. The sub-adviser may select futures and swaps to hedge interest rate and credit risks and as substitutes for securities when it believes derivatives provide a better return profile or when specific securities are temporarily unavailable.The sub-adviser may sell securities and derivatives to adjust interest rate risk, adjust credit risk, when a price target is reached, or when a security’s or derivative’s price outlook is deteriorating. Principal Investment Risks:As with all mutual funds, there is the risk that you could lose money through your investment in the Fund.Many factors affect the Fund’s net asset value and performance. The following risks apply to the Fund’s direct investments in securities and derivatives as well as the Fund’s indirect risks through investing in Underlying Funds and the Subsidiary. ● ABS, MBS and CMBS Risk:ABS, MBS and CMBS are subject to credit risk because underlying loan borrowers may default.Additionally, these securities are subject to prepayment risk because the underlying loans held by the issuers may be paid off prior to maturity.The value of these securities may go down as a result of changes in prepayment rates on the underlying mortgages or loans.During periods of declining interest rates, prepayment rates usually increase and the Fund may have to reinvest prepayment proceeds at a lower interest rate.CMBS are less susceptible to this risk because underlying loans may have prepayment penalties or prepayment lock out periods. ● Commodity Risk:Investing inthe commodities markets may subject the Fund to greater volatility than investments in traditional securities.Commodity prices may be influenced by unfavorable weather, animal and plant disease, geologic and environmental factors as well as changes in government regulation such as tariffs, embargoes or burdensome production rules and restrictions. ● Credit Risk:There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. Table of Contents - Prospectus 14 ● Derivatives Risk: Derivatives are subject to tracking risk because they may not be perfect substitutes for the instruments they are intended to hedge or replace.Short positions are subject to potentially unlimited liability.Purchased options may expire worthless.Over the counter derivatives, such as swaps, are subject to counterparty default.Leverage inherent in derivatives will tend to magnify the Fund’s losses. ● Fixed Income Risk: Typically, a rise in interest rates causes a decline in the value of fixed income securities.The value of fixed income securities typically falls when an issuer’s credit quality declines and may even become worthless if an issuer defaults. ● Foreign Investment Risk:Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards.Investing in emerging markets imposes risks different from, or greater than, risks of investing in foreign developed countries. ● Issuer-Specific Risk: The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole.The value of securities of smaller issuers can be more volatile than those of larger issuers. The value of certain types of securities can be more volatile due to increased sensitivity to adverse issuer, political, regulatory, market, or economic developments. ● Leverage Risk:Using derivatives to increase the Fund’s combined long and short exposure creates leverage, which can magnify the Fund’s potential for gain or loss and, therefore, amplify the effects of market volatility on the Fund’s share price. ● Liquidity Risk:Liquidity risk exists when particular investments of the Fund would be difficult to purchase or sell, possibly preventing the Fund from selling such illiquid securities at an advantageous time or price, or possibly requiring the Fund to dispose of other investments at unfavorable times or prices in order to satisfy its obligations. ● Management Risk:The adviser’s and sub-adviser’s judgments about the attractiveness, value and potential appreciation of particular asset classes, securities and derivatives in which the Fund invests may prove to be incorrect and may not produce the desired results.Additionally, the Adviser’s judgments about the potential performance of the sub-adviser may also prove incorrect and may not produce the desired results. ● Market Risk:Overall securities and derivatives market risks may affect the value of individual instruments in which the Fund invests.Factors such as domestic and foreign economic growth and market conditions, interest rate levels, and political events affect the securities and derivatives markets.When the value of the Fund’s investments goes down, your investment in the Fund decreases in value and you could lose money. ● Non-Diversification Risk:As a non-diversified fund, the Fund may invest more than 5% of its total assets in the securities of one or more issuers.The Fund’s performance may be more sensitive to any single economic, business, political or regulatory occurrence than the value of shares of a diversified investment company. ● Short Position Risk:The Fund will incur a loss as a result of a short position if the price of the short position instrument increases in value between the date of the short position sale and the date on which an offsetting position is purchased.Short positions may be considered speculative transactions and involve special risks, including greater reliance on the adviser’s ability to accurately anticipate the future value of a security or instrument.The Fund’s losses are potentially unlimited in a short position transaction. Table of Contents - Prospectus 15 ● Swap Risk: Swap agreements are subject to the risk that the counterparty to the swap will default on its obligation to pay the Fund and the risk that the Fund will not be able to meet its obligations to pay the counterparty to the swap. Swap agreements may also involve fees, commissions or other costs that may reduce the Fund’s gains from a swap agreement or may cause the Fund to lose money. ● Underlying Funds Risk:Underlying Funds are subject to management and other expenses, which will be indirectly paid by the Fund.Management expenses typically are up to 2% of Underlying Fund assets and may include additional performance-based compensation of up to 20% of Underlying Fund profits.As a result, the cost of investing in the Fund will be higher than the cost of investing directly in an Underlying Fund and may be higher than other mutual funds that invest directly in stocks and bonds.Each Underlying Fund will pay performance based fees to each manager without regard to the performance of other managers and the Underlying Fund’s overall profitability.Underlying Funds are subject to specific risks, depending on the nature of the fund. ● Wholly-Owned Subsidiary Risk: The Subsidiary will not be registered under the 1940 Act and, unless otherwise noted in this Prospectus, will not be subject to all of the investor protections of the 1940 Act.Changes in the laws of the United States and/or the Cayman Islands, under which the Fund and the Subsidiary, respectively, are organized, could result in the inability of the Fund and/or Subsidiary to operate as described in this Prospectus and could negatively affect the Fund and its shareholders.Your cost of investing in the Fund will be higher because you indirectly bear the expenses of the Subsidiary. Who Should Invest in the Fund? The adviser believes the Fund is appropriate for investors seeking the low-correlation benefits of commodities strategy investing, relative to traditional stock portfolios. Performance: The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for one-year and since inception compare with that of a broad-based securities index and a secondary index.The returns in the bar chart and best/worst quarter are for Class I shares which do not have sales charges.The performance of Class A and Class C Shares would be lower due to differing expense structures and sales charges.The returns in the table reflect the maximum applicable sales load of 5.75% on Class A shares, and the maximum deferred sales load of 1.00% on Class C shares for the one-year period.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future and does not guarantee future results.Updated performance information is available on the Fund’s website at www.LoCorrFunds.com. Table of Contents - Prospectus 16 Calendar Year Total Return Commodities Strategy Fund – Class I Highest Quarterly Return: Q1 2012 -0.70% Lowest Quarterly Return: Q4 2012 -7.51% Average Annual Total Return as of December 31, 2013 1 Year Since Inception (1/1/2012) LoCorr Long/Short Commodities Strategy Fund (Class I Shares) Return Before Taxes -8.11% -12.23% Return After Taxes on Distributions -8.11% -12.23% Return After Taxes on Distributions and Sale of Fund Shares -4.59% -9.17% (Class A Shares) Return Before Taxes -13.63% -14.96% (Class C Shares) Return Before Taxes -9.96% -13.15% S&P 500 Total Return Index (reflects no deduction for fees, expenses or taxes) 32.39% 23.89% Morningstar Long/Short Commodity Index (reflects no deduction for fees, expenses or taxes) 5.40% -3.43% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on the individual investor’s situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”).After-tax returns are shown for Class I shares only and will vary for Class A and Class C. The Fund’s return after taxes on distributions and sale of Fund shares is greater than its return before taxes and after taxes on distributions because it includes a tax benefit resulting from the capital losses that would have been incurred, and could be utilized against other capital gains an investor may have. Investment Adviser:LoCorr Fund Management, LLC Investment Adviser Portfolio Manager:Jon C. Essen, Chief Operating Officer of the adviser, has served the Fund as a portfolio manager since it commenced operations in 2011. Investment Sub-Adviser:Nuveen Asset Management, LLC Sub-AdviserPortfolio Manager:Chris J. Neuharth, Portfolio Manager of Nuveen, has served the Fund as the sub-adviser portfolio manager since November 2013. Table of Contents - Prospectus 17 Purchase and Sale of Fund Shares:You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading by written request, telephone, wire transfer, website, or through your broker.Redemptions will be paid by ACH, check or wire transfer.The minimum initial investment amount for Class A and Class C shares is $2,500.The minimum initial investment in Class I shares is $100,000.The minimum subsequent investment amount for all classes is $500.The Fund or its adviser may waive any investment minimum. Tax Information:Dividends and capital gain distributions you receive from the Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a tax-deferred plan such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 18 LOCORR LONG/SHORT EQUITY FUND SUMMARY Investment Objectives:The Fund’s investment objective is long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and in How to Purchase Shares on page 53 of the Fund’s Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of original purchase price) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None None None Redemption Fee as a % of amount redeemed if sold within 30 days 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 2.45% 2.45% 2.45% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.00% Other Expenses 2.39% 2.39% 2.39% Dividend Expense and Fees on Short Sales 0.11% Acquired Fund Fees and Expenses (1) 0.04% Remaining Other Expenses 2.24% Total Annual Fund Operating Expenses 5.09% 5.84% 4.84% Fee Waiver (2) -1.79% -1.79% -1.79% Total Annual Fund Operating Expenses After Fee Waiver 3.30% 4.05% 3.05% (1) Acquired Fund Fees and Expenses are the indirect costs of investing in other investment companies.The operating expenses in this fee table will not correlate to the expense ratio in the Fund ’ s financial highlights because the financial statements include only the direct operating expenses incurred by the Fund. (2) The Fund’s adviser has contractually agreed to reduce its fees and/or absorb expenses of the Fund, until at least April 30, 2015, to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Reimbursement (exclusive of any Rule 12b-1 distribution and/or servicing fees, taxes, interest, short selling expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization, indirect expenses, swap fees and expenses, expenses of other investment companies in which the Fund may invest, or extraordinary expenses such as litigation and inclusive of organizational costs incurred prior to the commencement of operations) will not exceed 2.90% of the Fund’s daily average net assets attributable to each class of the Fund.These fee waivers and expense reimbursements are subject to possible recoupment from the Fund in future years on a rolling three year basis (within the three years after the fees have been waived or reimbursed) if such recoupment can be achieved within the foregoing expense limits.This agreement may be terminated only by the Fund’s Board of Trustees, on 60 days’ written notice to the adviser. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Table of Contents - Prospectus 19 Class 1 Year 3 Years 5 Years 10 Years A $889 $1,864 $2,837 $5,262 C $407 $1,576 $2,726 $5,516 I $308 $1,296 $2,288 $4,781 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the period from May 10, 2013 (commencement of operations) through December 31, 2013, the Fund’s portfolio turnover rate was 66% of the average value of its portfolio. Principal Investment Strategies:Under normal market conditions, the Fund invests at least 80% of its assets, defined as net assets plus the amount of any borrowings for investment purposes, in long or short positions in equity securities of domestic and foreign companies.The Fund defines equity securities as (1) common stocks, (2) preferred stocks and (3) debt securities that are convertible in to stock.The Fund invests in securities of issuers without restriction as to capitalization or country, including emerging markets.The Fund invests in convertible debt securities of any maturity or credit quality, including those known as “junk bonds.”Junk bonds are rated below Baa3 by Moody’s Investors Service or equivalently by another nationally recognized statistical rating organization (NRSRO).The Fund may invest a portion of its assets in private placement offerings which may be illiquid.The Fund is “non-diversified” for purposes of the Investment Company Act of 1940, as amended, which means that the Fund may invest in fewer securities at any one time than a diversified fund. The Fund’s adviser seeks to achieve the Fund’s primary investment objective of long-term capital appreciation by using a “long/short equity” strategy that is executed by allocating assets to a sub-adviser that has a long/short equity investment strategy.The adviser may also engage an additional sub-adviser or additional sub-advisers if it believes they will enhance the Fund’s performance or reduce volatility.The adviser will also use one or more exchange-traded funds (“ETFs”) to execute a portion of the long/short equity strategy rather than allocate assets to a sub-adviser, when it believes that doing so will help the Fund achieve its investment objective.The Fund anticipates reduced return volatility when compared to traditional broad-based equity market indices because the short element of its strategies is expected to produce a hedging effect.For purposes of meeting the Fund’s 80% investment policy, the Fund includes ETFs that invest primarily in equity securities, as defined above. The adviser, on behalf of itself and on behalf of the Fund and other Funds it advises or may advise in the future that are each a series of LoCorr Investment Trust, was granted an exemptive order from the Securities Exchange Commission (the “SEC”) that permits the adviser, with Board of Trustees approval, to enter into or amend sub-advisory agreements with sub-advisers without obtaining shareholder approval.Shareholders will be notified within 90 days of the engagement of an additional sub-adviser or sub-advisers to manage a portion of the Fund’s portfolio. ADVISER’S INVESTMENT PROCESS The adviser will pursue the Fund’s investment objectives, in part, by utilizing its sub-adviser selection and its risk management process to select the appropriate sub-adviser(s) to help the Fund achieve its objectives. ● Sub-Adviser Selection represents the result of quantitative and qualitative reviews that will identify a sub-adviser chosen for its long/short equity market niche, historical performance, management accessibility, commitment, investment strategy, as well as process and methodology.Using this selection process, the adviser believes it can identify a sub-adviser that can produce positive, risk-adjusted returns.The adviser replaces a sub-adviser when its returns are below expectations or it deviates from its traditional investment process. Table of Contents - Prospectus 20 ● Risk Management represents the ongoing attention to the historical return performance of a long/short equity sub-adviser as well as the interaction or correlation of returns between long/short equity strategies.Using this risk management process, the adviser believes the Fund’s returns, over time, will have less volatility compared to traditional broad-based equity market indices. SUB-ADVISER’S INVESTMENT PROCESS Millennium Asset Management, L.L.C. (“Millennium”) serves as a sub-adviser to the Fund. Millennium’s research process includes direct contact with senior level management of the companies in which the Fund invests to better understand the business model and to quickly and more accurately assess any changes that may develop at those companies.This in-depth review of the companies drives the sub-adviser’s financial forecasts and enables a more accurate assessment of the catalysts that drive a company’s valuation.For both long and short investments, the sub-advisers select companies in which it has the greatest confidence. Billings Capital Management, LLC (“Billings”) serves as one of the Fund’s sub-advisers. Billings’ investment strategy is a value-oriented, fundamentals and research driven, bottom-up equity long/short approach.The strategy seeks to maximize absolute returns, exceeding the S&P 500 Index over the long term, while attempting to avoid significant permanent capital impairments (losses).For both long and short investments, Billings selects companies ranked by relative value. Principal Investment Risks:As with all mutual funds, there is the risk that you could lose money through your investment in the Fund.Many factors affect the Fund’s net asset value and performance. ● Convertible Securities Risk. A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer. The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. ● Credit Risk:There is a risk that convertible debt issuers will not make payments on securities held by the Fund, resulting in losses to the Fund.In addition, the credit quality of convertible debt securities held by the Fund may be lowered if an issuer’s financial condition changes. ● Emerging Markets Risk: Investments in securities of issuers in emerging markets will be subject to risks of foreign securities in general and with those of emerging markets as well. Emerging market countries may have relatively unstable governments, weaker economies, and less-developed legal systems with fewer security holder rights. Emerging market economies may be based on only a few industries and security issuers may be more susceptible to economic weakness and more likely to default. Securities of issuers in emerging markets securities also tend to be less liquid. ● Equity Market Risk:Common and preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Convertible bonds may decline in value if the price of a common stock falls below the conversion price. Investor perceptions are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction and global or regional political, economic and banking crises. ● ETF Risk:ETFs are subject to investment advisory and other expenses, which will be indirectly paid by the Fund.As a result, the cost of investing in the Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in stocks and bonds.Each ETF is subject to specific risks, depending on the nature of the ETF. Table of Contents - Prospectus 21 ● Foreign Investment Risk:Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards.Investing in emerging markets imposes risks different from, or greater than, risks of investing in foreign developed countries. ● High Yield or Junk Bond Risk:Lower-quality convertible debt securities, known as “high yield” or “junk” bonds, present greater risk than bonds of higher quality, including an increased risk of default.An economic downturn or period of rising interest rates could adversely affect the market for these bonds and reduce the Fund’s ability to sell its bonds.The lack of a liquid market for these bonds could decrease the Fund’s share price. ● Issuer-Specific Risk:The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. ● Limited History of Operations:The Fund has a limited history of operations. ● Management Risk:The adviser’s judgments about an investment or the investment expertise of a sub-adviser may prove to be inaccurate and may not produce the desired results.A sub-adviser’s judgments about the attractiveness, value and potential appreciation or depreciation of a particular security in which the Fund invests or sells short may prove to be inaccurate and may not produce the desired results. ● Market Risk:Overall securities market risks may affect the value of individual instruments in which the Fund invests.Factors such as domestic and foreign economic growth and market conditions, interest rate levels, and political events affect the securities markets.When the value of the Fund’s investments goes down, your investment in the Fund decreases in value and you could lose money. ● Non-Diversification Risk:As a non-diversified fund, the Fund may invest more than 5% of its total assets in the securities of one or more issuers.The Fund’s performance may be more sensitive to any single economic, business, political or regulatory occurrence than the value of shares of a diversified investment company. ● Preferred Stock Risk:Typically, a rise in interest rates causes a decline in the value of preferred stock. Preferred stocks are also subject to credit and default risk, which is the possibility that an issuer of preferred stock will fail to make its dividend payments. ● Short Selling Risk:The Fund will engage in short selling, which is significantly different from the investment activities commonly associated with long-only stock funds.Positions in shorted securities are speculative and more risky than “long” positions (purchases) because the cost of the replacement security is unknown.Therefore, the potential loss on an uncovered short is unlimited, whereas the potential loss on long positions is limited to the original purchase price.You should be aware that any strategy that includes selling securities short could suffer significant losses.Shorting will also result in higher transaction costs (such as interest and dividends), which reduce the Fund’s return, and may result in higher taxes. ● Small and Medium Capitalization Company Risk:Small and mid-sized companies may have limited product lines, markets or financial resources, and they may be dependent on a limited management group.Equities of smaller companies may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market averages in general. Table of Contents - Prospectus 22 Who Should Invest in the Fund? The adviser believes the Fund is appropriate for investors seeking long-term capital appreciation with reduced volatility. Performance:The Fund commenced operations on May 10, 2013.Because the Fund has less than a full calendar year of investment operations, no performance information is presented for the Fund at this time.In the future, performance information will be presented in this section of this Prospectus.Also, shareholder reports containing financial and performance information will be mailed to shareholders semi-annually. Updated performance information will be available at no cost by visiting www.LoCorrFunds.com or by calling 1-855-523-8637. Investment Adviser:LoCorr Fund Management, LLC Investment Adviser Portfolio Manager:Jon C. Essen, Chief Operating Officer of the adviser, has served the Fund as a portfolio manager since it commenced operations in 2013. Investment Sub-Adviser: Millennium Asset Management, L.L.C. Sub-Adviser Portfolio Managers:Robert Maltbie, Jr., CFA, Managing Member of Millenniumand Gregory P. Garner, CFA, Portfolio Manager of Millennium, have each served the Fund as a portfolio manager since it commenced operations in 2013. Investment Sub-Adviser : Billings Capital Management LLC Sub-Adviser Portfolio Managers: Eric F. Billings, Sr. Managing Partner of Billings; Eric P. Billings, Managing Partner of Billings; Scott P. Billings, Managing Partner of Billings; and Thomas P. Billings, Managing Partner of Billings, have each served the Fund as a sub-adviser portfolio manager since March, 2014. Purchase and Sale of Fund Shares:You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading by written request, telephone, wire transfer, website, or through your broker.Redemptions will be paid by ACH, check or wire transfer.The minimum initial investment amount for Class A and Class C shares is $2,500.The minimum initial investment in Class I shares is $100,000.The minimum subsequent investment amount for all classes is $500.The Fund or its adviser may waive any investment minimum. Tax Information:Dividends and capital gain distributions you receive from the Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a tax-deferred plan such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 23 LOCORR SPECTRUM INCOME FUND SUMMARY Investment Objectives:The Fund’s primary investment objective is current income with capital appreciation as a secondary objective. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and in How to Purchase Shares on page53 of the Fund’s Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of original purchase price) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None None None Redemption Fee as a % of amount redeemed if sold within 60 days 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.35% 1.35% 1.35% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.00% Other Expenses(1) 0.25% 0.25% 0.25% Acquired Fund Fees and Expenses (2) 0.38% 0.38% 0.38% Total Annual Fund Operating Expenses 2.23% 2.98% 1.98% Other expenses are based on estimated amounts for the current fiscal year. Acquired Fund Fees and Expenses, which are estimated for the Fund’s current fiscal year, are the indirect costs of investing in other investment companies.The operating expenses in this fee table will not correlate to the expense ratio in the Fund’s financial highlights because the financial statements include only the direct operating expenses incurred by the Fund. Example:This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years A $788 $1,232 C $301 $921 I $201 $621 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. Table of Contents - Prospectus 24 Principal Investment Strategies:The Fund seeks to achieve its investment objectives by allocating its assets primarily among income-producing securities using two principal strategies: ● “Income” Strategy ● “Loan Investment” Strategy The Income Strategy employed by the Fund’s sub-adviser attempts to produce current income and capital appreciation.The primary focus of this portfolio is exchange traded “pass-through” securities that distribute substantially all of their profits directly to their shareholders.The main categories of such securities include Real Estate Investment Trusts (“REITs”), Master Limited Partnerships (“MLPs”), Closed End Funds (“CEFs”), Royalty Trusts, and Business Development Companies (“BDCs”).In addition to such securities, the sub-adviser may include in the portfolio exchange traded common stocks and bonds, including those issued by foreign entities.These securities may be of any market capitalization or, in the case of bonds, any maturity or credit quality.These may include bonds of higher yield and higher risk, commonly called “junk bonds” that may be rated BB+ and below by Standard & Poor’s (“S&P”) or similarly rated by another nationally recognized statistical rating organization. The composition of the portfolio will vary over time according to the sub-adviser’s evaluation of economic and market conditions, including prospects for growth and inflation, as they affect the potential returns from different classes of securities.This strategic evaluation is combined with fundamental research on the individual securities considered for inclusion in the portfolio in order to determine the composition of the portfolio at any point in time. The Loan Investment Strategy employed by the Fund’s Adviser is designed to produce current income and capital appreciation through investment in (1) limited partnerships, (2) corporations, (3) limited liability companies and (4) other types of pooled investment vehicles (collectively, “Underlying Funds”) focused on the origination, funding and structuring of real estate-related loans, including mezzanine loans, first and second mortgage loans, subordinated mortgage loans, bridge loans and other loans related to high quality commercial real estate in the U.S., as well as through the acquisition of equity participations inreal estate, which serves as underlying collateral of such loans, and preferred equity investments.Underlying Funds may hold loans of any maturity or quality. The Adviser will seek to invest in Underlying Funds that generate a low volatility income stream of attractive and consistent cash distributions. The Adviser’s focus on Underlying Funds that originate and acquire debt and debt-like instruments will emphasize the payment of current returns to investors and the preservation of invested capital. The Adviser also believes that the investments made under the Loan Investment Strategy may offer the potential for capital appreciation. The adviser, on behalf of itself and on behalf of the Fund and other Funds it advises or may advise in the future that are each a series of LoCorr Investment Trust, was granted an exemptive order from the Securities Exchange Commission (the “SEC”) that permits the adviser, with Board of Trustees approval, to enter into or amend sub-advisory agreements with sub-advisers without obtaining shareholder approval.Shareholders will be notified within 90 days of the engagement of an additional sub-adviser or sub-advisers to manage a portion of the Fund’s portfolio. ADVISER’S INVESTMENT PROCESS The adviser will pursue the Fund’s investment objectives, in part, by utilizing its investment and risk management process. ● Underlying Fund selection by the adviser represents the result of quantitative and qualitative reviews that identify Underlying Funds and their managers chosen for their income producing or real estate-related alternative investment market niche (investments other than stocks and bonds), historical performance, management accessibility, investment strategy, as well as process and methodology.Using this selection process, the adviser believes it can identify Underlying Funds with above-average expected returns and lower-than-average volatility. Table of Contents - Prospectus 25 ● Risk Management is the ongoing attention to the historical performance of each Underlying Fund as well as the interaction or correlation of returns between Underlying Funds.Using this risk management process, the adviser believes the Fund, over time, will not be highly correlated to the equity markets and will provide the potential for reducing volatility in investors’ portfolios. The adviser buys securities that it believes offer above-average expected returns and lower-than-average volatility and sells them when it believes they have reached their target price, to adjust asset allocation or when more attractive investments are available. SUB-ADVISER’S INVESTMENT PROCESS The sub-adviser’s approach towards management of the Income Strategy involves both “top down” and “bottom up” elements: ● Security Selection:The sub-adviser screens for securities with attractive yields, liquidity and industry classification.The sub-adviser considers criteria including but not limited to discount to book value, discounted cash flows, discount to the net asset value, sustainability and/or growth of distributions; quality of management; and the security’s consistency with the portfolio manager’s macroeconomic views.High-yielding securities may include non-investment grade securities. ● Sector Selection:The relative concentration of each category of assets is based on the sub-adviser’s outlook on the economic and inflationary conditions.This evaluation is based on macroeconomic data and forecasts, as well as technical analysis of market performance of asset classes. The totality of this process is intended to produce a portfolio that offers current and projected yields meaningfully greater than those provided by broad common stock or investment grade bond indexes.The sub-adviser believes that its research processes make it likely that those yields will be sustained or increased, and that there is a reasonable expectation that modest capital gains can be achieved over a market cycle. The Fund is “non-diversified” for purposes of the 1940 Act, which means that the Fund may invest in fewer securities at any one time than a diversified fund. Principal Investment Risks:As with all mutual funds, there is the risk that you could lose money through your investment in the Fund.Many factors affect the Fund’s net asset value and performance. The following risks apply to the Fund’s direct investments in securities as well as the Fund’s indirect risks through investing in Underlying Funds. ● BDC Risk:BDCs may carry risks similar to those of a private equity or venture capital fund. BDC company securities are not redeemable at the option of the shareholder and they may trade in the market at a discount to their net asset value.BDCs usually trade at a discount to their net asset value because they invest in unlisted securities and have limited access to capital markets.BDCs are subject to management and other expenses, which will be indirectly paid by the Fund. ● Credit Risk:There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund.In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. ● Fixed Income Risk: Typically, a rise in interest rates causes a decline in the value of fixed income securities.The value of fixed income securities typically falls when an issuer’s credit quality declines and may even become worthless if an issuer defaults. Table of Contents - Prospectus 26 ● Foreign Investment Risk:Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards.Investing in emerging markets imposes risks different from, or greater than, risks of investing in foreign developed countries. ● High-Yield Bond Risk:Lower-quality convertible debt securities, known as “high yield” or “junk” bonds, present greater risk than bonds of higher quality, including an increased risk of default.These investments are considered speculative.An economic downturn or period of rising interest rates could adversely affect the market for these bonds and reduce the Fund’s ability to sell its bonds.The lack of a liquid market for these bonds could decrease the Fund’s share price. ● Interest Rates and Bond Maturities Risk:Interest rate changes may adversely affect the market value of an investment.Fixed-income securities typically decline in value when interest rates rise.Fixed-income securities typically increase in value when interest rates decline.The Fund may experience adverse exposure from either increasing or declining rates.Bonds with longer maturities will be more affected by interest rate changes than intermediate-term bonds. ● Issuer-Specific Risk: The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole.The value of securities of smaller issuers can be more volatile than those of larger issuers. The value of certain types of securities can be more volatile due to increased sensitivity to adverse issuer, political, regulatory, market, or economic developments. ● Limited History of Operations:The Fund is a new mutual fund and has a limited history of operation. ● Limited Partnership Risk:Investments in Limited Partnerships (including master limited partnerships) involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the Limited Partnership, risks related to potential conflicts of interest between the Limited Partnership and the Limited Partnership’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right.Limited Partnerships, typically, do not pay U.S. federal income tax at the partnership level.Instead, each partner is allocated a share of the partnership’s income, gains, losses, deductions and expenses.A change in current tax law or in the underlying business mix of a given Limited Partnership could result in a Limited Partnership being treated as a corporation for U.S. federal income tax purposes, which would result in such Limited Partnership being required to pay U.S. federal income tax on its taxable income. ● Liquidity Risk:Liquidity risk exists when particular investments of the Fund would be difficult to purchase or sell, possibly preventing the Fund from selling such illiquid securities at an advantageous time or price, or possibly requiring the Fund to dispose of other investments at unfavorable times or prices in order to satisfy its obligations. ● Management Risk:The adviser’s and sub-adviser’s judgments about the attractiveness, value and potential appreciation of particular asset classes and securities in which the Fund invests may prove to be incorrect and may not produce the desired results.Additionally, the adviser’s judgments about the potential performance of the sub-adviser may also prove incorrect and may not produce the desired results. ● Market Risk:Overall securities market risks may affect the value of individual instruments in which the Fund invests.Factors such as domestic and foreign economic growth and market conditions, interest rate levels, and political events affect the securities markets.When the value of the Fund’s investments goes down, your investment in the Fund decreases in value and you could lose money. ● Mutual Fund Risk:Mutual funds are subject to investment advisory and other expenses, which will be indirectly paid by the Fund.Mutual funds are subject to specific risks, depending on the nature of the mutual fund’s strategy. ● Non-Diversification Risk:As a non-diversified fund, the Fund may invest more than 5% of its total assets in the securities of one or more issuers.The Fund’s performance may be more sensitive to any single economic, business, political or regulatory occurrence than the value of shares of a diversified investment company. Table of Contents - Prospectus 27 ● Real Estate Industry Risk: The Fund’s portfolio will be significantly impacted by the performance of the real estate market generally, and the Fund may be exposed to greater risk and experience higher volatility than would a more economically diversified portfolio. Property values may fall due to increasing vacancies or declining rents resulting from economic, legal, cultural, or technological developments. Real estate company prices also may drop because of the failure of borrowers to pay their loans and poor management, and residential developers, in particular, could be negatively impacted by falling home prices, slower mortgage origination, and rising construction costs.Real estate loans are subject to prepayment risk because the debtor may pay its obligation early, reducing the amount of interest payments. ¡ Mezzanine Loan Risk: The terms of mezzanine loans may restrict transfer of the interests securing such loans, including an involuntary transfer upon foreclosure, or may require the consent of the senior lender or other members or partners of or equity holders in the related real estate company, or may otherwise prohibit a change of control of the related real estate company. These and other limitations on realization on the collateral securing a mezzanine loan or the practical limitations on the availability and effectiveness of such a remedy may affect the likelihood of repayment in the event of a default. ● REIT Risk:Real estate values rise and fall in response to a variety of factors, including local, regional and national economic conditions, interest rates and tax considerations.An individual REIT’s performance depends on the types and locations of the rental properties it owns and on how well it manages those properties. ● Royalty Trust Risk: Royalty trusts are subject to cash-flow fluctuations and revenue decreases due to a sustained decline in demand for crude oil, natural gas and refined petroleum products, risks related to economic conditions, higher taxes or other regulatory actions that increase costs for royalty trusts. Also, royalty trusts do not guarantee minimum distributions or even return of capital. ● Small and Medium Capitalization Stock Risk:The value of small or medium capitalization company common stocks may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market averages in general. ● Underlying Funds Risk:Underlying Funds are subject to management and other expenses, which will be indirectly paid by the Fund.As a result, the cost of investing in the Fund will be higher than the cost of investing directly in an Underlying Fund and may be higher than other mutual funds that invest directly in stocks and bonds.Underlying Funds are subject to specific risks, depending on the nature of the fund. Who Should Invest in the Fund? The adviser believes the Fund is appropriate for investors seeking current income and capital appreciation. Performance:The Fund commenced operations on January 1, 2014.Because the Fund has less than a full calendar year of investment operations, no performance information is presented for the Fund at this time.In the future, performance information will be presented in this section of the Prospectus.Also, shareholder reports containing financial and performance information will be mailed to shareholders semi-annually.Updated performance information will be available at no cost by visiting www.LoCorrFunds.com or by calling 1-855-523-8637. Investment Adviser:LoCorr Fund Management, LLC Investment Adviser Portfolio Manager:Jon C. Essen, Chief Operating Officer of the adviser, has served the Fund as a portfolio manager since it commenced operations in 2014. Sub-Adviser:Trust & Fiduciary Management Services, Inc. Table of Contents - Prospectus 28 Sub-Adviser Portfolio Manager:Steven C. Carhart, CFA, President, Trust & Fiduciary Management Services, Inc., has served the Fund as a portfolio manager since it commenced operations in 2014. Purchase and Sale of Fund Shares:You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading by written request, telephone, wire transfer, website, or through your broker.Redemptions will be paid by ACH, check or wire transfer.The minimum initial investment amount for Class A and Class C shares is $2,500.The minimum initial investment in Class I shares is $100,000.The minimum subsequent investment amount for all classes is $500.The Fund or its adviser may waive any investment minimum. Tax Information:Dividends and capital gain distributions you receive from the Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a tax-deferred plan such as an IRA or 401(k) plan. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 29 ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objectives: LoCorr Managed Futures Strategy Fund (“MFS Fund”) The Fund’s primary investment objective is capital appreciation in rising and falling equity markets with managing volatility as a secondary objective. LoCorr Long/Short Commodities Strategy Fund (“Commodities Fund”) The Fund’s primary investment objective is capital appreciation in rising and falling commodities markets with managing volatility as a secondary objective. LoCorr Long/Short Equity Fund (“Long/Short Equity Fund “) The Fund’s primary investment objective is long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective. LoCorr Spectrum Income Fund (“Spectrum Income Fund”) The Fund’s primary investment objective is current income with capital appreciation as a secondary objective. Each Fund’s investment objective, as well as the Long/Short Equity Fund’s 80% investment policy, may be changed without shareholder approval by the Fund’s Board of Trustees upon 60 days’ written notice to shareholders. Principal Investment Strategies: MFS Fund and Commodities Fund The MFS Fund and the Commodities Fund seek to achieve their respective investment objectives by allocating assets using two principal strategies: MFS Fund Commodities Fund ●Managed Futures ●Commodities ●Fixed Income ●Fixed Income The Managed Futures and Commodities strategies are designed to produce capital appreciation by capturing returns related to the commodity markets (applicable to both Funds) and financial markets (applicable to the MFS Fund)by investing primarily in securities of one or more (1) limited partnerships, (2) corporations, (3) limited liability companies and (4) other types of pooled investment vehicles, including commodity pools (collectively, “Underlying Funds”) and derivative instruments, such as swap contracts, structured notes or other securities or derivatives, that provide exposure to the managers of Underlying Funds.Each Underlying Fund invests according to its manager’s sub-strategy, long or short in one or a combination of: (i) futures, (ii) forwards, (iii) options, (iv) spot contracts, or (v) swaps, each of which may be tied to (a) currencies (MFS Fund only), (b) interest rates (MFS Fund only), (c) stock market indices (MFS Fund only), (d) energy resources (both Funds), (e) metals (both Funds) or (f) agricultural products (both Funds).These derivative instruments may be used as substitutes for securities, interest rates, currencies and commodities and for hedging.To the extent a Fund uses swaps or structured notes under the Managed Futures or Commodities strategies, the investments will generally have payments linked to commodity or financial derivatives that are designed to produce returns similar to those of the Underlying Funds and their respective sub-strategies.Each Fund does not invest more than 25% of its assets in contracts with any one counterparty. Sub-strategies may include investment styles that rely upon buy and sell signals generated from technical analysis systems such as trend-pattern recognition, as well as from fundamental economic analysis and relative value comparisons.Investments made according to each Fund’s strategy will be made without restriction as to the Underlying Fund’s country. Table of Contents - Prospectus 30 The MFS Fund will execute its Managed Futures strategy and the Commodities Fund will execute its Commodities strategy primarily by investing up to 25% of the respective Fund’s total assets (measured at the time of purchase) in a separate, wholly-owned and controlled subsidiary (each a “Subsidiary” and together, the “Subsidiaries”).Each Subsidiary will invest the majority of its assets in one or more Underlying Funds, swap contracts, structured notes and other investments intended to serve as margin or collateral for derivative positions.The Subsidiaries are subject to the same investment restrictions as the respective Fund. To the extent the adviser is utilizing derivatives to gain exposure to managers, it is anticipated that the Funds will use a swap designed to replicate the aggregate returns of the managers selected by the adviser. The swap is based on a notional amount agreed upon by the adviser and the counterparty. The adviser may add or remove managers from the swap or adjust the notional exposure between the managers within the swap. Generally, the fees and expenses of the swap are based on the notional value. The Index is calculated by the counterparty to the Swap and includes a deduction for fees of the counterparty as well as management and performance fees of the managers. Because the Index is designed to replicate the returns of managers selected by the adviser, the performance of the Funds will depend on the ability of the managers to generate returns in excess of the costs of the Index. The adviser anticipates that, based upon its analysis of long-term historical returns and volatility of various asset classes, each Fund will allocate approximately 25% of its assets to its Managed Futures or Commodities strategy, as applicable, and approximately 75% of its assets to the Fixed Income strategy.However, as market conditions change, the portion allocated to each strategy may change. The Fixed Income strategy is designed to generate interest income and preserve principal by investing primarily in investment grade securities including: (1) obligations issued or guaranteed by the United States Government, its agencies or instrumentalities, (2) securities issued or guaranteed by foreign governments, their political subdivisions or agencies or instrumentalities, (3) bonds, notes, or similar debt obligations issued by U.S. or foreign corporations or special-purpose entities backed by corporate debt obligations, (4) U.S. asset-backed securities (“ABS”), (5) U.S. residential mortgage-backed securities (“MBS”), (6) U.S. commercial mortgage-backed securities (“CMBS”), (7) interest rate-related futures contracts and (8) interest rate-related or credit default-related swap contracts.Each Fund defines investment grade fixed income securities as those that are rated, at the time purchased, in the top four categories by a rating agency such as Moody’s Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Service (“S&P”), or, if unrated, determined to be of comparable quality.However, the fixed income portion of each Fund’s portfolio will be invested without restriction as to individual issuer country, type of entity, or capitalization.Futures and swap contracts are used for hedging purposes and as substitutes for fixed income securities.Each Fund’s adviser delegates management of the Fund’s Fixed Income strategy portfolio to a sub-adviser. Each Fund seeks to achieve its secondary investment objective primarily by (1) diversifying the Managed Futures or Commodities strategy investments, as applicable, among asset classes and sub-strategies that are not expected to have returns that are highly correlated to each other or the equity or commodities markets, as applicable, and (2) by selecting Fixed Income strategy investments that are short-term to medium-term interest income-generating securities (those with maturities or average lives of less than 10 years) that are expected to be less volatile than and not highly correlated to the equity or commodities markets or the Managed Futures or Commodities strategy, as applicable.However, the Commodities Strategy Fund is “non-diversified” for purposes of the 1940 Act, which means that the Fund may invest in fewer securities at any one time than a diversified fund. The adviser and the LoCorr Funds were granted an exemptive order from the Securities and Exchange Commission that permits the adviser, with the Board of Trustees approval, to enter into or amend sub-advisory agreements without obtaining shareholder approval.The order eliminates the need for a shareholder meeting to approve sub-advisors.Shareholders will be notified if a new sub-adviser is employed by the adviser. Table of Contents - Prospectus 31 It is the responsibility of the sub-advisers, under the direction of the adviser, to make day-to-day investment decisions for the Funds.The sub-advisers also place purchase and sell orders for portfolio transactions of the Funds in accordance with each Fund’s investment objective and policies. Long/Short Equity Fund Under normal market conditions, the Fund invests at least 80% of its assets, defined as net assets plus the amount of any borrowings for investment purposes, in long or short positions in equity securities of domestic and foreign companies.The Fund defines equity securities as (1) common stocks, (2) preferred stocks and (3) debt securities that are convertible in to stock.The Fund invests in securities of issuers without restriction as to capitalization or country, including emerging markets.The Fund invests in convertible debt securities of any maturity or credit quality, including those known as “junk bonds.”Junk bonds are rated below Baa3 by Moody’s Investors Service or equivalently by another nationally recognized statistical rating organization (NRSRO).The Fund may invest a portion of its assets in private placement offerings which may be illiquid.The Fund is “non-diversified” for purposes of the Investment Company Act of 1940, as amended, which means that the Fund may invest in fewer securities at any one time than a diversified fund. The Fund’s adviser seeks to achieve the Fund’s primary investment objective of long-term capital appreciation by using a “long/short equity” strategy that is executed by allocating assets to a sub-adviser that has a long/short equity investment strategy.The adviser may also engage an additional sub-adviser or additional sub-advisers if it believes they will enhance the Fund’s performance or reduce volatility.The adviser will also use one or more exchange-traded funds (“ETFs”) to execute a portion of the long/short equity strategy rather than allocate assets to a sub-adviser, when it believes that doing so will help the Fund achieve its investment objective.The Fund anticipates reduced return volatility when compared to traditional broad-based equity market indices because the short element of its strategies is expected to produce a hedging effect.For purposes of meeting the Fund’s 80% investment policy, the Fund includes ETFs that invest primarily in equity securities, as defined above. Spectrum Income Fund The Fund seeks to achieve its investment objectives by allocating assets primarily among income-producing securities using two principal strategies: ●Income Strategy ●Loan Investment Strategy The Income Strategy employed by the Fund’s sub-adviser attempts to produce current income and capital appreciation.The primary focus of this portfolio is exchange traded “pass-through” securities that distribute substantially all of their profits directly to their shareholders.The main categories of such securities include REITs, MLPs, CEFs, Royalty Trusts, and BDCs.In addition to such securities, the sub-adviser may include in the portfolio exchange traded common stocks and bonds, including those issued by foreign entities.These securities may be of any market capitalization or, in the case of bonds, any maturity or credit quality.These may include bonds of higher yield and higher risk, commonly called “junk bonds” that may be rated BB+ and below by S&P or similarly rated by another nationally recognized statistical rating organization. The composition of the portfolio will vary over time according to the sub-adviser’s evaluation of economic and market conditions, including prospects for growth and inflation, as they affect the potential returns from different classes of securities.This strategic evaluation is combined with fundamental research on the individual securities considered for inclusion in the portfolio in order to determine the composition of the portfolio at any point in time. The Loan Investment Strategy employed by the Fund’s adviser is designed to produce current income and capital appreciation through investment in Underlying Funds including (1) limited partnerships, (2) corporations, (3) limited liability companies and (4) other types of pooled investment vehicles focused on the origination, funding and structuring of real estate-related loans, including mezzanine loans, first and second mortgage loans, subordinated mortgage loans, bridge loans, and other loans related to high quality commercial real estate in the U.S., as well as through the acquisition of equity participations in the real estate, which serves as underlying collateral of such loans, and preferred equity investments.Underlying Funds may hold loans of any maturity or quality. Table of Contents - Prospectus 32 The adviser will seek to invest in Underlying Funds that generate a low volatility income stream of attractive and consistent cash distributions. The adviser ’ s focus on Underlying Funds that originate and acquire debt and debt-like instruments will emphasize the payment of current returns to investors and the preservation of invested capital. The adviser also believes that the investments made under the Loan Investment Strategy may offer the potential for capital appreciation. The adviser will invest in Underlying Funds that mainly aim to: ● focus on the origination of new loans; ● invest in fixed rate rather than floating rate loans; ● invest in loans expected to be realized within one to five years; ● maximize current income; ● lend to creditworthy borrowers; ● lend on properties leased to high-quality tenants; ● maximize diversification by property type, geographic location, tenancy and borrower; ● source investments in existing loans; ● focus on small to mid-sized loans of approximately $3 million to $20 million; ● invest in loans not exceeding 80% of the current value of the underlying property; and ● hold investments until maturity unless, in the manager’s judgment, market conditions warrant earlier disposition. ADVISER’S INVESTMENT PROCESS MFS Fund and Commodities Fund The adviser will pursue each Fund’s investment objectives, in part, by utilizing its investment and risk management process. ● Underlying Fund selection by the adviser, or including an Underlying Fund in a derivative investment designed to replicate the returns of an Underlying Fund, represents the result of quantitative and qualitative reviews that identify Underlying Funds and their managers chosen for their alternative investment market niche (investments other than stocks and bonds), historical performance, management accessibility, commitment, investment strategy, as well as process and methodology.Using this selection process, the adviser believes it can identify Underlying Funds with above-average expected returns and lower-than-average volatility. ● Risk Management represents the ongoing attention to the historical return performance of each Underlying Fund as well as the interaction or correlation of returns between Underlying Funds.Using this risk management process, the adviser believes each Fund, over time, will not be highly correlated to the equity or commodities markets, as applicable, and will provide the potential for reducing volatility in investors’ portfolios. The adviser buys securities that it believes offer above-average expected returns and lower-than-average volatility and sells them when it believes they have reached their target price, to adjust asset allocation or when more attractive investments are available. Long/Short Equity Fund Sub-adviser Selection represents the result of quantitative and qualitative reviews that identify a sub-adviser chosen for its long/short equity market niche, historical performance, management accessibility, commitment, investment strategy, as well as process and methodology.Using this selection process, the adviser believes it can identify a sub-adviser that can produce above-average expected returns.The adviser replaces a sub-adviser when its returns are below expectations or it deviates from its traditional investment process. Table of Contents - Prospectus 33 These equity long/short strategies are designed to take long and short positions by trading in equity securities of U.S. and foreign issuers in an attempt to achieve capital appreciation.These long/short strategies include the following: ● Generalist.Generalist strategies maintain positions both long and short in equity securities of any industry sector or country. ● Sector-Focused.Sector-focused strategies employ investment processes designed to identify long and short opportunities in securities in specific niche areas of the market in which the sub-adviser maintains a level of expertise which exceeds that of a market generalist in identifying companies engaged in the production and procurement of inputs to industrial processes, and implicitly sensitive to the direction of price trends as determined by shifts in supply and demand factors, and implicitly sensitive to the direction of broader economic trends. ● International.International strategies employ investment processes designed to identify long and short opportunities in securities in specific niche areas of the global non-U.S. market, in which the sub-adviser maintains a level of expertise which exceeds that of a market generalist in identifying companies engaged in the production and procurement of inputs to industrial processes, and implicitly sensitive to the direction of price trends as determined by shifts in supply and demand factors, and implicitly sensitive to the direction of broader economic trends. Variable Biased Strategies.Variable Biased strategies may vary the investment level or the level of long and/or short exposure over market cycles, but the primary distinguishing characteristic is that the sub-adviser seeks to drive performance through tactical adjustments to gross and net market exposures. Risk Management represents the ongoing attention to the historical return performance of a long/short equity sub-adviser as well as the interaction or correlation of returns between long/short equity strategies.The adviser believes that selecting a sub-adviser through this process may mitigate losses in generally declining markets because the Fund will be invested utilizing strategies that are not correlated to general market trends.However, there can be no assurance that losses will be avoided.Investment strategies that have historically been non-correlated to general market trends or have demonstrated low correlations to general market trends may become correlated at certain times, such as during a liquidity crisis in global financial markets.During such periods, certain hedging strategies may cease to function as anticipated. Spectrum Income Fund The adviser will pursue the Fund ’ s investment objectives, in part, by utilizing its investment and risk management process. ● Underlying Fund selection by the adviser represents the result of quantitative and qualitative reviews that identify Underlying Funds and their managers chosen for their real estate-related alternative investment market niche (investments other than stocks and bonds), historical performance, management accessibility, commitment, investment strategy, as well as process and methodology.Using this selection process, the adviser believes it can identify Underlying Funds with above-average expected returns and lower-than-average volatility. ● Risk Management is the ongoing attention to the historical return performance of each Underlying Fund as well as the interaction or correlation of returns between Underlying Funds.Using this risk management process, the adviser believes each Underlying Fund, over time, will not be highly correlated to the equity or commodities markets, as applicable, and will provide the potential for reducing volatility in investors’ portfolios. The adviser buys securities that it believes offer above-average expected returns and lower-than-average volatility and sells them when it believes they have reached their target price, to adjust asset allocation or when more attractive investments are available. Table of Contents - Prospectus 34 SUB-ADVISER’S INVESTMENT PROCESS MFS Fund Nuveen Asset Management, LLC (“Nuveen”), the sub-adviser to the MFS Fund, selects securities for the Fund’s Fixed Income strategy using a “top-down” approach that begins with the formulation of the sub-adviser’s general economic outlook.Following this, various sectors and industries are analyzed and selected for investment.Finally, the sub-adviser selects individual securities within these sectors or industries that it believes have above peer-group expected yield, potential for capital preservation or appreciation.In addition to selecting more traditional investments such as government and corporate bonds, the sub-adviser also selects ABS, MBS, CMBS and derivatives when it believes these investments offer higher yield or better prospects for capital preservation or appreciation than competing investments. MBS in which the MFS Fund may invest represent participation interests in pools of one-to-four family residential mortgage loans originated by private mortgage originators, as well as multi-family residential loans.CMBS represent participation interests in pools of commercial property mortgage loans originated by private mortgage originators.ABS represent interests in pools of loans originated by private lenders, some of which may be government approved or affiliated lenders.Typically, an asset-backed security is issued by a special purpose vehicle (“SPV”), such as a business trust or limited liability company, whose value and income payments are derived from and collateralized (i.e. backed) by a specified pool of underlying loans.The pool of loans is usually a group of small-dollar amount loans taken for the same or similar purpose, such as student loans, car loans, or credit card loans, but could include cash flows from loans on aircraft, royalty payments and movie revenues. The sub-adviser will use credit default swaps (“CDS”) as part of a replication tactic whereby the MFS Fund combines a (1) credit default swap on a portfolio of bonds or a single bond with investments in (2) high quality securities, such as U.S. Treasury bills, as an economic substitute for a portfolio of bonds or an individual bond.The sub-adviser may also use CDS to protect against the economic effect of an issuer’s default.Credit default swaps are typically two-party (bilateral) financial contracts that transfer credit risk exposure between the two parties.The MFS Fund will enter into credit default swaps by executing an International Swaps and Derivatives Association (ISDA) master agreement, which provides globally-accepted standardized legal documentation for a variety of swap transactions including credit default swaps.One party to a CDS (referred to as the credit protection “buyer”) receives credit protection or sheds credit risk, whereas the other party to a CDS (referred to as the credit protection “seller”) is selling credit protection or taking on credit risk.The seller typically receives pre-determined periodic payments from the other party.These payments are in consideration for agreeing to make compensating specific payments to the buyer should a negative credit event occur, such as (1) bankruptcy or (2) failure to pay interest or principal on a reference debt instrument or one of the reference issuers in a CDS portfolio.In general, CDS may be used by the MFS Fund to obtain credit risk exposure similar to that of a direct investment in bonds. The sub-adviser uses futures contracts and interest rate swaps to hedge or manage the Fund’s interest rate risk exposure.To reduce interest rate risk, the Fund will take a short position in an interest rate-related futures contract or a similar position in an interest rate swap contract whereby the MFS Fund agrees to make fixed payments in exchange for receiving floating rate payments that reset according to a reference index such as the London Interbank Offered Rate (LIBOR).The MFS Fund may also take long positions in futures or swaps to fine-tune or adjust its portfolio interest rate risk profile. Generally, the sub-adviser selects futures and swaps to hedge interest rate and credit risks and as substitutes for securities when it believes derivatives provide a better return profile or when specific securities are temporarily unavailable.The sub-adviser sells securities and derivatives to adjust interest rate risk, adjust credit risk, when a price target is reached, or when a security’s or derivative’s price outlook is deteriorating. Table of Contents - Prospectus 35 MFS Fund Subsidiary The MFS Fund will execute its Managed Futures strategy, primarily, by investing up to 25% of its total assets (measured at the time of purchase) in a wholly-owned and controlled Subsidiary.The Subsidiary will invest the majority of its assets in Underlying Funds, swap contracts, structured notes and other investments intended to serve as margin or collateral for derivative positions.However, the Fund may also make Managed Futures investments outside of the Subsidiary.The Subsidiary is subject to the same investment restrictions as the Fund.By investing in commodities indirectly through the Subsidiary, the Fund will obtain exposure to the commodities markets within the federal tax requirements that apply to the Fund.Specifically, the Subsidiary is expected to provide the Fund with exposure to the commodities markets within the limitations of the federal tax requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Subchapter M requires, among other things, that at least 90% of the Fund’s income be derived from securities or derived with respect to its business of investing in securities (typically referred to as “qualifying income”).The Fund will make investments in certain commodity-linked derivatives through the Subsidiary because income from these derivatives is not treated as “qualifying income” for purposes of the 90% income requirement if the Fund invests in the derivative directly. The MFS Fund is relying on a private letter ruling from the Internal Revenue Service, which indicates that income from the Fund’s investment in the Subsidiary will constitute “qualifying income” for purposes of Subchapter M. Because the Fund may invest a substantial portion of its assets in the Subsidiary, which may hold some of the investments described in this Prospectus, the Fund may be considered to be investing indirectly in some of those investments through its Subsidiary.For that reason, references to the Fund may also include the Subsidiary. The Subsidiary will be subject to the same investment restrictions and limitations, and follow the same compliance policies and procedures, as the Fund. The Fund and the Subsidiary are “commodity pools” under the U.S. Commodity Exchange Act, and the advisor is a “commodity pool operator” registered with and regulated by the Commodity Futures Trading Commission (“CFTC”). As a result, additional CFTC-mandated disclosure, reporting and recordkeeping obligations will apply with respect to the Portfolio once the CFTC finalizes its proposal to harmonize these obligations with overlapping SEC regulations applicable to investment companies.Until CFTC rulemaking is finalized, the nature and extent of the impact of these obligations on the Fund is uncertain.Compliance with new regulatory requirements could increase the Fund’s expenses. Commodities Fund Nuveen also serves as a sub-adviser to the Commodities Fund using the same investment strategy described above for the MFS Fund. Commodities Fund Subsidiary The Commodities Fund will execute its Commodities strategy, primarily, by investing up to 25% of its total assets (measured at the time of purchase) in a wholly-owned and controlled Subsidiary.The Subsidiary will invest the majority of its assets in one or more Underlying Funds, swap contracts, structured notes and other investments intended to serve as margin or collateral for derivative positions.However, the Fund may also make Commodities strategy investments outside of the Subsidiary.The Subsidiary is subject to the same investment restrictions as the Fund.By investing in commodities indirectly through the Subsidiary, the Fund will obtain exposure to the commodities markets within the federal tax requirements that apply to the Fund.Specifically, the Subsidiary is expected to provide the Fund with exposure to the commodities markets within the limitations of the federal tax requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Sub-chapter M requires, among other things, that at least 90% of the Fund’s income be derived from securities or derived with respect to its business of investing in securities (typically referred to as “qualifying income”).The Fund will make investments in certain commodity-linked derivatives through the Subsidiary because income from these derivatives is not treated as “qualifying income” for purposes of the 90% income requirement if the Fund invests in the derivative directly. The Internal Revenue Service (“IRS”) has issued a number of private letter rulings to other mutual funds (including the MFS Fund and mutual funds unrelated to the Fund), which indicate that certain income from a fund’s investment in a wholly-owned foreign subsidiary will constitute “qualifying income” for purposes of Subchapter M.The Fund does not have a private letter ruling, but fully intends to comply with the IRS’ rules if the IRS were to change its position.To satisfy the 90% income requirement, the Subsidiary will, no less than annually, declare and distribute a dividend to the Fund, as the sole shareholder of the Subsidiary, in an amount approximately equal to the total amount of “Subpart F” income (as defined in Section 951 of the Code) generated by or expected to be generated by the Subsidiary’s investments during the fiscal year.Such dividend distributions are “qualifying income” pursuant to Subchapter M (Section 851(b)) of the Code. Table of Contents - Prospectus 36 Because the Fund may invest a substantial portion of its assets in the Subsidiary, which may hold some of the investments described in this Prospectus, the Fund may be considered to be investing indirectly in some of those investments through its Subsidiary.For that reason, references to the Fund may also include the Subsidiary. The Subsidiary will be subject to the same investment restrictions and limitations, and follow the same compliance policies and procedures, as the Fund. The Fund and the Subsidiary are “commodity pools” under the U.S. Commodity Exchange Act, and the advisor is a “commodity pool operator” registered with and regulated by the Commodity Futures Trading Commission (“CFTC”). As a result, additional CFTC-mandated disclosure, reporting and recordkeeping obligations will apply with respect to the Portfolio once the CFTC finalizes its proposal to harmonize these obligations with overlapping SEC regulations applicable to investment companies.Until CFTC rulemaking is finalized, the nature and extent of the impact of these obligations on the Fund is uncertain.Compliance with new regulatory requirements could increase the Fund’s expenses. Long/Short Equity Fund Millennium Asset Management, L.L.C. serves as a sub-adviser to the Fund. Millennium’s research process includes direct contact with senior level management of the companies in which the Fund invests to better understand the business model and to quickly and more accurately assess any changes that may develop at those companies.This in-depth review of the companies drives the sub-adviser’s financial forecasts and enables a more accurate assessment of the catalysts that drive a company’s valuation.For both long and short investments, the sub-adviser selects companies in which it has the greatest confidence. Billings serves as one of the Fund’s sub-advisers.Billings’ investment strategy is a value-oriented, fundamentals and research driven, bottom-up equity long/short approach.The strategy seeks to maximize absolute returns, exceeding the S&P 500 Index over the long term, while attempting to avoid significant permanent capital impairments (losses).All investment decisions are determined by the investment committee, which is composed of the four portfolio managers.The committee reviews all internally generated research and analysis, in addition to testing assumptions in their proprietary financial models and investment thesis.It determines the fair value of an investment relative to its perceived intrinsic value.This valuation is then compared to all investments in the Billings-managed portion of the Fund’s portfolio and other prospective investments, to determine its relative attractiveness.If unanimously agreed upon, the investment committee determines if the investment will be bought or sold, replace an existing position or be added in conjunction to current holdings.Size of positions is based on relative attractiveness and relative confidence in the ability to forecast growth and future cash flows.Opportunities that exhibit potential for higher returns coupled with strong conviction in forecasting models will receive greater weighting.No positions will be added or held that do not exhibit the risk/return characteristics required for long and short positions.Through its research, Billings attempts to avoid long-position investments in companies that may have a negative fundamentally driven change in intrinsic value while being opportunistic and patient around short term price volatility (commonly referred to as market noise).Billings believes that this approach, focused on investing at significant discounts to intrinsic value and shorting the stock of businesses they believe to be considerably overvalued, will produce favorable results Spectrum Income Fund The sub-adviser’s approach towards management of the Income Strategy involves both “top down” and “bottom up” elements: ● Security Selection:The sub-adviser screens for securities with attractive yields, liquidity, and industry classification.The sub-adviser considers criteria including but not limited to discount to book value, discounted cash flows, discount to the net asset value, sustainability and/or growth of distributions; quality of management; and the security’s consistency with the portfolio manager’s macroeconomic views.High-yielding securities may include non-investment grade securities. Table of Contents - Prospectus 37 ● Sector Selection:The relative concentration of each category of assets is based on the sub-adviser’s outlook on the economic and inflationary conditions.This evaluation is based on macroeconomic data and forecasts, as well as technical analysis of market performance of asset classes. The totality of this process is intended to produce a portfolio that offers current and projected yields meaningfully greater than those provided by broad common stock or investment grade bond indexes.The sub-adviser believes that its research processes make it likely that those yields will be sustained or increased, and that there is a reasonable expectation that modest capital gains can be achieved over a market cycle. The Fund is “non-diversified” for purposes of the 1940 Act, which means that the Fund may invest in fewer securities at any one time than a diversified fund. Principal Investment Risks: The following risks apply to each Fund’s direct investments in securities and derivatives, as applicable, as well as the MFS Fund’s and the Commodities Fund’s indirect risks through investing in Underlying Funds and the Subsidiaries, unless otherwise noted. ● ABS, MBS and CMBS Risk (MFS Fund and CommoditiesFund):ABS, MBS and CMBS are subject to credit risk because underlying loan borrowers may default.Because ABS are typically backed by consumer loans, their default rates tend to be sensitive to the unemployment rate and overall economic conditions.MBS default rates tend to be sensitive to these conditions and to home prices.CMBS default rates tend to be sensitive to overall economic conditions and to localized commercial property vacancy rates and prices.Certain individual securities may be more sensitive to default rates because payments may be subordinated to other securities of the same issuer.Additionally, ABS, MBS and CMBS are subject to prepayment risk because the underlying loans held by the issuers may be paid off prior to maturity.The value of these securities may go down as a result of changes in prepayment rates on the underlying mortgages or loans.During periods of declining interest rates, prepayment rates usually increase and the Funds may have to reinvest prepayment proceeds at a lower interest rate.CMBS are less susceptible to this risk because underlying loans may have prepayment penalties or prepayment lock out periods. ● BDC Risk (Spectrum Income Fund): BDCs may carry risks similar to those of a private equity or venture capital fund. BDC company securities are not redeemable at the option of the shareholder and they may trade in the market at a discount to their net asset value. A BDC is a form of investment company that is required to invest at least 70% of its total assets in securities (typically debt) of private companies, thinly traded U.S. public companies, or short-term high quality debt securities.BDCs usually trade at a discount to their net asset value because they invest in unlisted securities and have limited access to capital markets.The BDCs held by the Fund may leverage their portfolios through borrowings or the issuance of preferred stock. While leverage often serves to increase the yield of a BDC, this leverage also subjects a BDC to increased risks, including the likelihood of increased volatility and the possibility that a BDC ’ s common share income will fall if the dividend rate of the preferred shares or the interest rate on any borrowings rises.BDCs are subject to management and other expenses, which will be indirectly paid by the Fund. ● Commodity Risk (MFS Fund and Commodities Fund):The Funds’ exposure to the commodities markets may subject the Funds to greater volatility than investments in traditional securities. The value of commodity-linked derivative instruments, commodity-based exchange traded trusts and commodity-based exchange traded funds and notes may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or sectors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs, and international economic, political and regulatory developments. Table of Contents - Prospectus 38 ● Convertible Securities Risk (Long/Short Equity Fund): The Fund may invest in convertible securities. A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer. Convertible securities are senior to common stocks in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities. While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. ● Credit Risk:There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Funds, resulting in losses to the Funds.In addition, the credit quality of securities held by the Funds may be lowered if an issuer’s financial condition changes.Lower credit quality may lead to greater volatility in the price of a security and in shares of the Funds.Lower credit quality also may affect liquidity and make it difficult for the Funds to sell the security.Default, or the market’s perception that an issuer is likely to default, could reduce the value and liquidity of securities held by the Funds, thereby reducing the value of your investment in Fund’s shares.In addition, default may cause the Funds to incur expenses in seeking recovery of principal or interest on its portfolio holdings. Credit risk also exists whenever the Funds enter into a foreign exchange or derivative contract, because the counterparty may not be able or may choose not to perform under the contract.When the Funds invest in foreign currency contracts, or other over-the-counter derivative instruments (including options), it is assuming a credit risk with regard to the party with which it trades and also bears the risk of settlement default.These risks may differ materially from risks associated with transactions effected on an exchange, which generally are backed by clearing organization guarantees, daily mark-to-market and settlement, segregation and minimum capital requirements applicable to intermediaries.Transactions entered into directly between two counterparties generally do not benefit from such protections.Relying on a counterparty exposes the Funds to the risk that a counterparty will not settle a transaction in accordance with its terms and conditions because of a dispute over the terms of the contract (whether or not bona fide) or because of a credit or liquidity problem, thus causing the Funds to suffer a loss.If a counterparty defaults on its payment obligations to the Funds, this default will cause the value of an investment in the Funds to decrease.In addition, to the extent the Funds deal with a limited number of counterparties, it will be more susceptible to the credit risks associated with those counterparties.The Funds are neither restricted from dealing with any particular counterparty nor from concentrating any or all of its transactions with one counterparty.The ability of the Funds to transact business with any one or number of counterparties and the absence of a regulated market to facilitate settlement may increase the potential for losses by the Funds. ● Derivatives Risk (MFS Fund and Commodities Fund): The Funds may use derivatives (including futures, options and options on futures) to enhance returns or hedge against market declines. The Funds’ use of derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments. These risks include (i) the risk that the counterparty to a derivative transaction may not fulfill its contractual obligations; (ii) risk of mispricing or improper valuation; and (iii) the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index. Derivative prices are highly volatile and may fluctuate substantially during a short period of time.Such prices are influenced by numerous factors that affect the markets, including, but not limited to: changing supply and demand relationships; government programs and policies; national and international political and economic events, changes in interest rates, inflation and deflation and changes in supply and demand relationships. Trading derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities.Derivative contracts ordinarily have leverage inherent in their terms. The low margin deposits normally required in trading derivatives, including futures contracts, permit a high degree of leverage.Accordingly, a relatively small price movement may result in an immediate and substantial loss to the Funds. The use of leverage may also cause the Funds to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations or to meet collateral segregation requirements. The use of leveraged derivatives can magnify the Funds’ potential for gain or loss and, therefore, amplify the effects of market volatility on the Funds’ share price.Because option premiums paid or received are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities.The use of derivatives subject to regulation by the CFTC by underlying investment funds could cause the Funds to be a commodity pool, which would require the Funds to comply with certain rules of the CFTC. Table of Contents - Prospectus 39 ● Emerging Market Risk (Long/Short Equity Fund):The Fund may invest a portion of its assets in issuers from countries with newly organized or less developed securities markets. There are typically greater risks involved in investing in emerging markets securities. Generally, economic structures in these countries are less diverse and mature than those in developed countries and their political systems tend to be less stable. Emerging market economies may be based on only a few industries; therefore, security issuers, including governments, may be more susceptible to economic weakness and more likely to default. Emerging market countries also may have relatively unstable governments, weaker economies, and less-developed legal systems with fewer security holder rights. Investments in emerging markets countries may be affected by government policies that restrict foreign investment in certain issuers or industries. The potentially smaller size of their securities markets and lower trading volumes can make investments relatively illiquid and potentially more volatile than investments in developed countries, and such securities may be subject to abrupt and severe price declines. Due to this relative lack of liquidity, the Fund may have to accept a lower price or may not be able to sell a portfolio security at all. An inability to sell a portfolio position can adversely affect the Fund’s value or prevent the Fund from being able to meet cash obligations or take advantage of other investment opportunities. ● Equity Market Risk (Long/Short Equity Fund):The Fund will invest primarily in equity securities, including common stock which is susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.An equity security, or stock, represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions. Common stocks and preferred stocks are examples of equity securities. While both represent proportional share ownership of a company, preferred stocks often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets. o Convertible Bond Risk:Convertible bonds are hybrid securities that have characteristics of both bonds and common stocks and are subject to debt security risk and conversion value-related equity risk.Convertible bonds are similar to other fixed-income securities because they usually pay a fixed interest rate and are obligated to repay principal on a given date in the future.The market value of fixed-income securities tends to decline as interest rates increase.Convertible bonds are particularly sensitive to changes in interest rates when their conversion to equity feature is small relative to the interest and principal value of the bond.Convertible issuers may not be able to make principal and interest payments on the bond as they become due.Convertible bonds may also be subject to prepayment or redemption risk.If a convertible bond held by the Fund is called for redemption, the Fund will be required to surrender the security for redemption, convert it into the issuing company’s common stock or cash at a time that may be unfavorable to the Fund.Convertible securities have characteristics similar to common stocks especially when their conversion value is greater than the interest and principal value of the bond.The price of equity securities may rise or fall because of economic or political changes. Stock prices in general may decline over short or even extended periods of time. Market prices of equity securities in broad market segments may be adversely affected by a prominent issuer having experienced losses or by the lack of earnings or such an issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer, such as changes in interest rates.When a convertible bond’s value is more closely tied to its conversion to stock feature, it is sensitive to the underlying stock’s price. ● Restricted Securities Risk: Rule 144A securities, which are restricted securities, may not be readily marketable in broad public markets. A Rule 144A restricted security carries the risk that the Fund may not be able to sell a security when the portfolio manager considers it desirable to do so and/or may have to sell the security at a lower price. In addition, transaction costs may be higher for Rule 144A securities than for more liquid securities.Although there is a substantial institutional market for Rule 144A securities, it is not possible to predict exactly how the market for Rule 144A securities will develop. A restricted security that when purchased was liquid in the institutional markets may subsequently become illiquid. Table of Contents - Prospectus 40 ● ETF Risk (Long/Short Equity Fund):ETFs are subject to investment advisory and other expenses, which will be indirectly paid by a Fund.As a result, your cost of investing in a Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in stocks and bonds.ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange.ETF shares may trade at a discount or a premium in market price if there is a limited market in such shares.ETFs are also subject to brokerage and other trading costs, which could result in greater expenses to a Fund.Because the value of ETF shares depends on the demand in the market, the adviser may not be able to liquidate a Fund’s holdings at the most optimal time, adversely affecting performance. ● Fixed Income Risk (MFS Fund, Commodities Fund and Spectrum Income Fund):When the Funds invest in fixed income securities or derivatives, the value of your investment in the Funds will fluctuate with changes in interest rates. Typically, a rise in interest rates causes a decline in the value of fixed income securities or derivatives owned by the Funds. In general, the market price of debt securities with longer maturities will increase or decrease more in response to changes in interest rates than shorter-term securities. Other risk factors include credit risk (the debtor may default) and prepayment risk (the debtor may pay its obligation early, reducing the amount of interest payments). These risks could affect the value of a particular investment by the Funds, possibly causing the Funds’ share price and total return to be reduced and fluctuate more than other types of investments. ● Foreign Currency Risk (MFS Fund):Currency trading involves significant risks, including market risk, interest rate risk, country risk, counterparty credit risk and short sale risk.Market risk results from the price movement of foreign currency values in response to shifting market supply and demand. Since exchange rate changes can readily move in one direction, a currency position carried overnight or over a number of days may involve greater risk than one carried a few minutes or hours.Interest rate risk arises whenever a country changes its stated interest rate target associated with its currency.Country risk arises because virtually every country has interfered with international transactions in its currency. Interference has taken the form of regulation of the local exchange market, restrictions on foreign investment by residents or limits on inflows of investment funds from abroad.Restrictions on the exchange market or on international transactions are intended to affect the level or movement of the exchange rate. This risk could include the country issuing a new currency, effectively making the “old” currency worthless.The Fund may also take short positions, through derivatives, if the adviser believes the value of a currency is likely to depreciate in value.A “short” position is, in effect, similar to a sale in which the Fund sells a currency it does not own but, has borrowed in anticipation that the market price of the currency will decline.The Fund must replace a short currency position by purchasing it at the market price at the time of replacement, which may be more or less than the price at which the Fund took a short position in the currency. ● Foreign Investment Risk:Foreign investing involves risks not typically associated with U.S. investments, including adverse fluctuations in foreign currency values, adverse political, social and economic developments, less liquidity, greater volatility, less developed or less efficient trading markets, political instability and differing auditing and legal standards.Investing in emerging markets imposes risks different from, or greater than, risks of investing in foreign developed countries. o Foreign Exchanges Risk:A portion of the derivatives trades made by a Fund may be take place on foreign markets. Neither existing CFTC regulations nor regulations of any other U.S. governmental agency apply to transactions on foreign markets.Some of these foreign markets, in contrast to U.S. exchanges, are so-called principals’ markets in which performance is the responsibility only of the individual counterparty with whom the trader has entered into a commodity interest transaction and not of the exchange or clearing corporation. In these kinds of markets, there is risk of bankruptcy or other failure or refusal to perform by the counterparty. Table of Contents - Prospectus 41 ● High Yield or Junk Bond Risk (Long/Short Equity Fund and Spectrum Income Fund):Lower-quality fixed income securities, known as “high yield” or “junk” bonds, present a significant risk for loss of principal and interest.These bonds offer the potential for higher return, but also involve greater risk than bonds of higher quality, including an increased possibility that the bond’s issuer, obligor or guarantor may not be able to make its payments of interest and principal (credit quality risk).If that happens, the value of the bond may decrease, and the Funds’ share price may decrease and its income distribution may be reduced.An economic downturn or period of rising interest rates (interest rate risk) could adversely affect the market for these bonds and reduce the Funds’ ability to sell its bonds (liquidity risk).Such securities may also include Rule 144A securities, which are subject to resale restrictions.The lack of a liquid market for these bonds could decrease the Fund’s share price. ● Interest Rates and Bond Maturities Risk : Interest rate changes may adversely affect the market value of an investment.Fixed-income securities typically decline in value when interest rates rise.Fixed-income securities typically increase in value when interest rates decline.The Fund may experience adverse exposure from either increasing or declining rates.Bonds with longer maturities will be more affected by interest rate changes than intermediate-term bonds. ● Issuer-Specific Risk: The value of a specific security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole.The value of securities of smaller issuers can be more volatile than those of larger issuers.The value of certain types of securities can be more volatile due to increased sensitivity to adverse issuer, political, regulatory, market, or economic developments.The value of each Underlying Fund will be dependent on the success of the strategies used by its manager.Certain managers may be dependent upon a single individual or small group of individuals, the loss of which could adversely affect their success. ● Leverage Risk (MFS Fund and Commodities Fund):Using derivatives to increase the Funds’ combined long and short position exposure creates leverage, which can amplify the effects of market volatility on the Funds’ share price and make the Funds’ returns more volatile.The use of leverage may cause the Funds to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations. The use of leverage may also cause the Funds to have higher expenses than those of mutual funds that do not use such techniques. ● Limited History of Operations: The Spectrum Income Fund is a new fund with a limited history of operations, while Long/Short Equity Fund has a limited history of operations. ● Limited Partnership Risk (Spectrum Income Fund):Investments in Limited Partnerships (including master limited partnerships) involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the Limited Partnership, risks related to potential conflicts of interest between the Limited Partnership and its general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right.Limited Partnerships are generally considered interest-rate sensitive investments. During periods of interest rate volatility, these investments may not provide attractive returns. Depending on the state of interest rates in general, the use of Limited Partnerships could enhance or harm the overall performance of the Fund. o Limited Partnership Tax Risk:Limited Partnerships typically do not pay U.S. federal income tax at the partnership level.Instead, each partner is allocated a share of the partnership’s income, gains, losses, deductions and expenses.A change in current tax law or in the underlying business mix of a given Limited Partnership could result in a Limited Partnership being treated as a corporation for U.S. federal income tax purposes, which would result in such Limited Partnership being required to pay U.S. federal income tax on its taxable income.The classification of a Limited Partnership as a corporation for U.S. federal income tax purposes would have the effect of reducing the amount of cash available for distribution by the Limited Partnership.Thus, if any of the Limited Partnerships owned by the Fund were treated as corporations for U.S. federal income tax purposes, it could result in a reduction of the value of your investment in the Fund and lower income, as compared to a Limited Partnership that is not taxed as a corporation. Table of Contents - Prospectus 42 ● Liquidity Risk (MFS Fund,Commodities Fund and Spectrum Income Fund): The Funds are subject to liquidity risk.Liquidity risk exists when particular investments of the Funds would be difficult to purchase or sell, possibly preventing the Funds from selling such illiquid securities at an advantageous time or price, or possibly requiring the Funds to dispose of other investments at unfavorable times or prices in order to satisfy its obligations.Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, non-U.S. securities, Rule 144A securities, derivatives orsecurities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. ● Management Risk:The net asset value of the Fund changes daily based on the performance of the securities and, for the MFS Fund and Commodities Fund, derivatives in which it invests. The adviser’s and sub-adviser’s judgments about the attractiveness, value and potential appreciation of particular asset classes, securities and derivatives in which the Fund invests may prove to be incorrect and may not produce the desired results.Additionally, the adviser’s judgments about the potential performance of the sub-adviser may also prove incorrect and may not produce the desired results.The profitability of the MFS Fund and the Commodities Fund will also depend upon the ability of the adviser to successfully allocate the assets of the Fund’s wholly owned Subsidiary among securities that employ strategies profitably and the sub-adviser’s judgments about the attractiveness, value and potential appreciation the fixed income securities in which the Funds will invest.There can be no assurance that either the securities selected by the adviser or the sub-adviser will produce positive returns. ● Market Risk:The net asset value of the Fund will fluctuate based on changes in the value of the securities and derivatives in which the Fund invests. The Fund invests in securities and derivatives, which may be more volatile and carry more risk than some other forms of investment. The price of securities and derivatives may rise or fall because of economic or political changes. Security and derivative prices in general may decline over short or even extended periods of time. Market prices of securities and derivatives in broad market segments may be adversely affected by price trends in commodities, interest rates, exchange rates or other factors wholly unrelated to the value or condition of an issuer. ● Mutual Fund Risk(Spectrum Income Fund):Mutual funds are subject to investment advisory and other expenses, which will be indirectly paid by the Fund.As a result, the cost of investing in the Fund will be higher than the cost of investing directly in mutual funds and may be higher than other mutual funds that invest directly in stocks and bonds.Each mutual fund is dependent on its manager to achieve its investment objective and is also subject to strategy-related risks such as credit, interest rate and leverage risks. ● Non-Diversification Risk (Commodities Fund, Long/Short Equity Fund, and Spectrum Income Fund):As a non-diversified fund, the Funds may invest more than 5% of its total assets in the securities of one or more issuers.The Funds may also invest in Underlying Funds that are non-diversified.Because a relatively high percentage of the assets of the Funds may be invested in the securities of a limited number of issuers, the value of shares of the Funds may be more sensitive to any single economic, business, political or regulatory occurrence than the value of shares of a diversified investment company. This fluctuation, if significant, may affect the performance of the Funds. ● Preferred Stock Risk (Commodities Fund and Long/Short Equity Fund)):The value of preferred stocks will fluctuate with changes in interest rates. Typically, a rise in interest rates causes a decline in the value of preferred stock. Preferred stocks are also subject to credit risk, which is the possibility that an issuer of preferred stock will fail to make its dividend payments. Preferred stock prices tend to move more slowly upwards than common stock prices. ● Real Estate Industry Risk (Spectrum Income Fund): The Fund’s portfolio will be significantly impacted by the performance of the real estate market generally, and the Fund may be exposed to greater risk and experience higher volatility than would a more economically diversified portfolio. Property values may fall due to increasing vacancies or declining rents resulting from economic, legal, cultural, or technological developments. Real estate company prices also may drop because of the failure of borrowers to pay their loans and poor management, and residential developers, in particular, could be negatively impacted by falling home prices, slower mortgage origination, and rising construction costs.Real estate loans are subject to prepayment risk because the debtor may pay its obligation early, reducing the amount of interest payments. Table of Contents - Prospectus 43 o Mezzanine Loan Risk (Spectrum Income Fund): The terms of mezzanine loans may restrict transfer of the interests securing such loans, including an involuntary transfer upon foreclosure, or may require the consent of the senior lender or other members or partners of or equity holders in the related real estate company, or may otherwise prohibit a change of control of the related real estate company. These and other limitations on realization on the collateral securing a mezzanine loan or the practical limitations on the availability and effectiveness of such a remedy may affect the likelihood of repayment in the event of a default. ● REIT Risk (Spectrum Income Fund):In addition to the general risks associated with investments in the real estate industry, investing in REITs will subject the Fund to various risks. REITs can be classified as equity REITs, mortgage REITs, and hybrid REITs. Equity REITs invest primarily in real property and earn rental income from leasing those properties. They may also realize gains or losses from the sale of properties. Equity REITs will be affected by conditions in the real estate rental market and by changes in the value of the properties they own. Mortgage REITs invest primarily in mortgages and similar real estate interests and receive interest payments from the owners of the mortgaged properties. Mortgage REITs will be affected by changes in creditworthiness of borrowers and changes in interest rates. Hybrid REITs invest both in real property and in mortgages. REITs are dependent upon management skills, may not be diversified, and are subject to the risks of financing projects. Changes in interest rates may make REIT shares less attractive than other income-producing investments. REITs are also subject to heavy cash flow dependency, defaults by borrowers, and self-liquidation. Purchasing affiliated REITs may present certain actual or potential conflicts of interest. For example, the Fund may come into possession of non-public information regarding affiliated REITs and may use that information in connection with transactions made on behalf of the Fund. However, the Fund is prohibited by legal and regulatory constraints, and internal policies and procedures, from using insider information in its trading. The Fund may also be able to pump up the short-term financial performance of poorly-performing affiliated REITs by purchasing the REITs. ● Royalty Trust Risk (Spectrum Income Fund): Royalty trusts are subject to cash-flow fluctuations and revenue decreases due to a sustained decline in demand for crude oil, natural gas and refined petroleum products, risks related to economic conditions, higher taxes or other regulatory actions that increase costs for royalty trusts. Also, royalty trusts also do not guarantee minimum distributions or even return of capital.If the assets underlying a royalty trust do not perform as expected, the royalty trust may reduce or even eliminate distributions. The declaration of such distributions generally depends upon various factors, including the operating performance and financial condition of the royalty trust and general economic conditions. ● Short Position Risk:The Fund’s long positions could decline in value at the same time that the value of the short positions increase, thereby increasing the Fund’s overall potential for loss. The Fund’s short positions may result in a loss if the price of the short position instruments rise and it costs more to replace the short positions. In contrast to the Fund’s long positions, for which the risk of loss is typically limited to the amount invested, the potential loss on the Fund’s short positions is unlimited; however, the Fund will be in compliance with Section 18(f) of the 1940 Act to ensure that a Fund shareholder will not lose more than the amount invested in the Fund.Market factors may prevent the Fund from closing out a short position at the most desirable time or at a favorable price. ● Small and Medium Capitalization Company Risk (Long/Short Equity Fund and Spectrum Income Fund):The value of small or medium capitalization company securities may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market in general.These companies may have narrower markets, limited product lines, fewer financial resources, and they may be dependent on a limited management group.Investing in lesser-known, small and medium capitalization companies involves greater risk of volatility of the Funds’ net asset value than is customarily associated with larger, more established companies. Table of Contents - Prospectus 44 ● Swap Risk (MFS Fund and Commodities Fund): Swap agreements are subject to the risk that the counterparty to the swap will default on its obligation to pay the Funds and the risk that the Funds will not be able to meet their obligations to pay the counterparty to the swap. Swap agreements may also involve fees, commissions or other costs that may reduce the Funds’ gains from a swap agreement or may cause the Funds to lose money. As described in the Principal Investment Strategies section, the Funds will invest through the Subsidiary in the Swap. The Funds’ returns will be reduced or its losses will be increased by the costs associated with the Swap, which are the fees deducted by the counterparty in the calculation of the returns of the Swap. These fees include the management and performance fees of the Underlying Fund accessed through the Swap (See “Underlying Funds Risk” below for more information on these fees). The costs associated with the Swap are separate from the Funds’ operating expenses as shown in the Annual Fund Operating Expenses table. A performance fee for one or more managers represented in the Swap may be deducted from the return of the Swap even if the aggregate returns of the Swap are negative. In addition, there is the risk that the Swap may be terminated by the Funds or the counterparty in accordance with its terms. If the Swap were to terminate, the Funds may be unable to implement its investment strategies and the Funds may not be able to seek to achieve their investment objective. ● Underlying Funds Risk (MFS Fund,Commodities Fund and Spectrum Income Fund):Your cost of investing in the Funds will be higher than the cost of investing directly in Underlying Funds and may be higher than other mutual funds that invest directly in stocks and bonds. You will indirectly bear fees and expenses charged by the Underlying Funds in addition to each Fund’s direct fees and expenses.Each Underlying Fund will operate independently and pay management and performance based fees to each manager.Underlying Funds may use instruments such as futures contracts that produce leverage.This type of investment is typically measured by “notional amount,” which is greater than the amount of cash (i.e., margin) required to initiate such a position. The management fees for an Underlying Fund may be based on the notional amount of the Underlying Fund’s investments, and consequently, the amount of such fees may be higher than if they were based on the Underlying Fund’s cash assets (margin).Generally, the Underlying Funds will pay management fees of up to 2% and performance fees of up to 20% of each Underlying Fund’s returns.Accordingly, a manager with positive investment performance may receive compensation from the Underlying Fund, and thus indirectly from investors, even if the Fund’s overall returns are negative. Underlying Funds will employ various actively managed futures strategies that will trade various derivative instruments including (i) futures, (ii) options, (iii) forwards or (iv) spot contracts, each of which may be tied to (i) commodities, (ii) financial indices and instruments, (iii) foreign currencies, or (iv) equity indices.Managed futures strategies involve substantial risks that differ from traditional mutual funds. Each Underlying Fund will be subject to investment advisory and other expenses, including potential performance fees which will be indirectly paid by the Fund.There could be periods in which fees are paid to one or more Underlying Fund managers even though the Fund, as a whole, has a loss for the period.Additional risks of investing in Underlying Funds, where noted, are described below: o Strategies Risk:Each Underlying Fund is subject to specific risks, depending on the nature of the fund. These risks could include liquidity risk, sector risk, and foreign currency risk, as well as risks associated with fixed income securities, commodities and other derivatives. o Additional Risk:The strategy of investing in Underlying Funds could affect the timing, amount and character of distributions to you, and therefore, may increase the amount of taxes you pay. In addition, certain prohibitions on the acquisition of mutual fund shares by the Fund may prevent the Fund from allocating investments in the manner the Adviser considers optimal. ● Wholly-Owned Subsidiary Risk (MFS Fund and Commodities Fund): The Subsidiary will not be registered under the 1940 Act and, unless otherwise noted in this Prospectus, will not be subject to all of the investor protections of the 1940 Act.The Fund, by investing in the Subsidiary, will not have all of the protections offered to investors in registered investment companies.However, the Fund wholly owns and controls the Subsidiary.The investments of the Fund and Subsidiary are both managed by the adviser, making it unlikely that the Subsidiary will take action contrary to the interests of the Fund or its shareholders.The Fund’s Board has oversight responsibility for the investment activities of the Fund, including its investment in the Subsidiary, and the Fund’s role as the sole shareholder of the Subsidiary.Also, the adviser, in managing the Subsidiary’s portfolio, will be subject to the same investment restrictions and operational guidelines that apply to the management of the Fund.Changes in the laws of the United States and/or the Cayman Islands, under which the Fund and Subsidiary, respectively, are organized, could result in the inability of the Fund and/or Subsidiary to operate as described in this Prospectus and could negatively affect the Fund and its shareholders. For example, the Cayman Islands does not currently impose any income, corporate or capital gains tax, estate duty, inheritance tax, gift tax or withholding tax on the Subsidiary.If Cayman Islands law changes such that the Subsidiary must pay Cayman Islands taxes, Fund shareholders would likely suffer decreased investment returns. Table of Contents - Prospectus 45 Non-Principal Investment Strategies and Related Risks Spectrum Income Fund To reduce overall portfolio market risk or security specific risk, the adviser may employ hedging strategies.These strategies attempt to mitigate potential losses in value in certain Fund holdings.The adviser attempts to hedge risks by investing long and/or short in exchange-traded futures, exchange-traded funds (“ETFs”) and exchange-traded and over-the-counter options, selling securities short and entering into swap contracts.The adviser takes short positions in equity or interest rate futures contracts to protect against declines in the equity market and debt market, respectively.The adviser may also invest in inverse ETFs (those that are designed to have price changes that move in the opposite direction of a market index) to protect against declines in the equity market and debt market.The adviser may invest in protective put options that give the Fund the right to sell a security at a specific price regardless of the decline in the market price.The adviser may also combine long and short (written) put and call options in “spread” transactions that are designed to protect the Fund over a range of price changes.Short selling is also used to hedge against overall market or sector price declines.Similarly, swaps contracts (agreements to exchange payments based on price changes in an index or specific security) are used to hedge against overall market,sector or security-specific price declines. There is no assurance that the Fund will succeed in hedging the underlying portfolio holdings because the value of the hedging vehicle may not correlate perfectly with the underlying portfolio asset.The adviser is not aware of any security or combination of securities that would provide a perfect hedge to the Fund’s holdings.Each of the hedging strategies has inherent leverage risk that may tend to magnify the Fund’s losses.Derivative contracts, such as futures, have leverage inherent in their terms because of low margin deposits normally required.Consequently, a relatively small price movement in the futures contract reference index may result in an immediate and substantial loss to the Fund.Over-the-counter instruments, such as swaps and certain purchased options, are subject to counterparty default risk and liquidity risk.Swap agreements also involve fees, commissions or other costs that may reduce the Fund’s gains from a swap agreement or may cause the Fund to lose money.The Fund will incur a loss as a result of a short position if the price of the short position instrument increases in value between the date of the short position sale and the date on which an offsetting position is purchased.Short positions may be considered speculative transactions and involve special risks, including greater reliance on the adviser’s ability to accurately anticipate the future value of a security or instrument.The Fund’s losses are potentially unlimited in a short position transaction.The adviser covers hedging positions (buys back, sells or closes out positions) when it believes market price trends are no longer unfavorable or security-specific risks are acceptable or when a different hedging vehicle is more attractive. Temporary Investments:To respond to adverse market, economic, political or other conditions, each Fund may invest 100% of its respective total assets, without limitation, in high-quality short-term debt securities and money market instruments.These short-term debt securities and money market instruments include: shares of money market mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.While a Fund is in a defensive position, the opportunity to achieve its investment objective will be limited.Furthermore, to the extent that a Fund invests in money market mutual funds for cash positions, there will be some duplication of expenses because each Fund pays its pro-rata portion of such money market funds’ advisory fees and operational fees.Each Fund may also invest a substantial portion of its assets in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. Portfolio Holdings Disclosure:A description of each Fund’s policies regarding the release of portfolio holdings information is available in the Fund’s Statement of Additional Information (“SAI”).Shareholders may request portfolio holdings schedules at no charge by calling 1-855-523-8637. Table of Contents - Prospectus 46 MANAGEMENT Investment Adviser:LoCorr Fund Management, LLC, located at 261 School Avenue, 4th Floor, Excelsior, MN55331, serves as investment adviser to the Funds.Subject to the authority of the Funds’ Board of Trustees, the adviser is responsible for management of the Funds’ investment portfolio, including through the use of a sub-adviser.The adviser is responsible for selecting each Fund’s sub-adviser(s) and assuring that investments are made according to each Fund’s investment objective, policies and restrictions.Additionally, the adviser is responsible for conducting initial and ongoing independent evaluation of asset allocation, Underlying Funds and their managers and oversight of the sub-advisers’ fixed income investments.The adviser was established in 2010 and has no clients other than the Funds. Pursuant to an advisory agreement between the Funds and the adviser, the adviser is entitled to receive, on a monthly basis, an annual advisory fee in accordance with the Incremental Advisory Fee schedule below based on each of the MFS Fund’s and Commodities Fund’s average daily net assets . Net Assets per Fund for each of the MFS Fund and Commodities Fund Incremental Advisory Fee $0 – $500 million 1.50% $500 million – $1.0 billion 1.40% $1.0 billion – $1.5 billion 1.30% $1.5 billion – $2.0 billion 1.20% $2.0 billion– $2.5 billion 1.10% Over $2.5 billion 1.00% In addition, pursuant to an advisory agreement between the Fund and the adviser, the adviser is entitled to receive, on a monthly basis, an annual advisory fee of 2.45% of the Long/Short Equity Fund’s average daily net assets, and 1.35% of the Spectrum Income Fund’s average daily net assets. The Funds’ adviser has contractually agreed to reduce its fees and/or absorb expenses of each Fund until at least April 30, 2015, to ensure that total annual Fund operating expenses after fee waiver and/or reimbursement (exclusive of any Rule 12b-1 distribution and/or servicing fees, taxes, acquired fund fees and expenses, interest, short selling expenses, brokerage commissions, expenses incurred in connection with any merger or reorganization, indirect expenses, swap fees and expenses, expenses of other investment companies in which a Fund may invest, or extraordinary expenses such as litigation and inclusive of organizational costs incurred prior to the commencement of operations)will not exceed 1.95% of the daily average net assets attributable to each class of the MFS Fund and the Commodities Fund,2.90% of each class of the Long/Short Equity Fund, and 1.80% of each class of the Spectrum Income Fund; subject to possible recoupment from a Fund in future years on a rolling three year basis (within the three years after the fees have been waived or reimbursed) if such recoupment can be achieved within the foregoing expense limit. Recoupment amounts may also include organizational expenses incurred prior to the commencement of operations subject to recoupment within three years of the date of such reimbursement. For fiscal year ended December 31, 2013, after applicable fee reductions and/or expenses absorbed, the adviser received the following management fees: Managed Futures Strategy Fund 1.50% Long/Short Commodities Strategy Fund 0% Long/Short Equity Fund N/A* Spectrum Income Fund N/A* *The Long/Short Equity Fund and Spectrum Income Fund have not yet completed a full fiscal year of operations. Table of Contents - Prospectus 47 Fee waiver and reimbursement arrangements can decrease a Fund’s expenses and boost its performance.A discussion regarding the basis for the Board of Trustees’ approval of the advisory and sub-advisory agreements with respect to the MFS Fund, the Commodities Fund and the Long/Short Equity Fund is available in the Funds’ semi-annual shareholder report dated June 30, 2013, and, with respect to the Commodities Fund sub-advisory agreement with Nuveen, in the annual shareholder report dated December 31, 2013.A discussion regarding the basis for the Board of Trustees’ approval of the advisory and sub-advisory agreements with respect to the Spectrum Income Fund will be available in the Funds’ next semi-annual shareholder report. Investment Adviser Portfolio Manager: Jon C. Essen, Chief Operating Officer.Mr. Essen has served as Chief Operating Officer of the adviser since it was founded in November 2010.Mr. Essen also serves as Senior Vice President and Chief Operating Officer of Octavus Group, LLC, and as a Registered Representative of Octavus, LLC, positions both held since April 2008.Mr. Essen also began serving as Principal and Chief Compliance Officer of Octavus, LLC in September 2008.Previously, Mr. Essen served as Chief Operating Officer of Hennessey Financial, LLC from May 2002 to April 2008.Additionally, Mr. Essen was Chief Financial Officer of Jundt Associates, Inc. from 1998 to 2002 and served as Treasurer of Jundt Funds, Inc. and American Eagle Funds, Inc. from 1999 to 2002. MFS Fundand Commodities FundSub-Adviser:Nuveen Asset Management, LLC, located at 333 West Wacker Drive, Chicago, IL 60606, serves as sub-adviser to the MFS Fund.Subject to the authority of the Board of Trustees and oversight by the adviser, the sub-adviser is responsible for management of the MFS Fund’s fixed income investment portfolio according to the MFS Fund’s investment objective, policies and restrictions.Pursuant to a sub-advisory agreement between the adviser and sub-adviser, the sub-adviser is entitled to receive, on a monthly basis, an annual sub-advisory fee on the fixed income portion of the MFS Fund’s average daily net assets equal to 0.18% of the average daily net assets of the first $50 million of sub-advised assets, 0.14% of the average daily net assets of the next $50 million of sub-advised assets, and 0.10% of the average daily net assets in excess of $100 million of sub-advised assets.The minimum annual fee payable by adviser to sub-adviser is $45,000.The sub-adviser is paid by the adviser not the Fund.The sub-adviser has decades of experience managing fixed income assets for individual investors and institutional clients such as the Fund.As of December 31, 2013 the sub-adviser had approximately $117 billion in assets under management. MFS Fund andCommodities Fund Sub-AdviserPortfolio Manager: Chris J. Neuharth, CFA, Portfolio Manager.Mr. Neuharth joined Nuveen in December 2010, pursuant to an agreement whereby part of FAF Advisors, Inc. was acquired by Nuveen.Mr. Neuharth served as a Senior Fixed Income Portfolio Manager at FAF Advisors, Inc. since 2000.Mr. Neuharth also holds the Chartered Financial Analyst designation (CFA). Long/Short Equity FundSub-Adviser:Millennium Asset Management, L.L.C. (“Millennium”), located at 22287 Mulholland HWY, Suite 417,Calabasas, California 91302, serves as the sub-adviser to the Fund. Subject to the authority of the Board of Trustees and oversight by the adviser, the sub-adviser is responsible for management of the Fund’s portfolio according to the Fund’s investment objective, policies and restrictions.Pursuant to a sub-advisory agreement between the adviser and sub-adviser, the sub-adviser is entitled to receive, on a monthly basis, an annual sub-advisory fee based on the Fund’s average daily net assets, which is paid by the adviser and not the Fund.The sub-adviser was established for the purpose of advising individuals and institutional investors such as the Fund.As of December 31, 2013, it had $95 million in assets under management. Long/Short Equity Fund Sub-Adviser Portfolio Managers: Robert Maltbie Jr., CFA, Portfolio Manager.Mr. Maltbie founded Millennium in 1999 and is the managing member. He has also served as the Chief Investment Officer of Argonaut 2000 Partners, L.P., a private investment fund, since 2005 and founded Singular Research, a company thatprovides equity research on un-covered and under-covered small cap companies to institutional investors, in 2004. Mr. Maltbie has over 30 years of experience in money management. He began his career as an investment adviser with Morgan Stanley Dean Witter in 1983 and later joined Spear Financial in 1992 where he created and managed its equity research department. In 1994, he joined Salomon Smith Barney in Beverly Hills, California where he managed growth portfolios for private and institutional clients. Mr. Maltbie has a BA in Political Science from UCLA, is a member of the Association for Investment Management and Research and holds the Chartered Financial Analyst designation. Table of Contents - Prospectus 48 Gregory P. Garner, CFA, Portfolio Manager.Mr. Garner has been a Portfolio Manager of Millennium since 2010. He has also been the Director of Research and a Senior Equity Analyst at Singular Research since 2007.Mr. Garner has been the Portfolio Manager of Argonaut 2000 Partners, L.P. since 2010. He has over 30 years of experience in institutional money management.As a Portfolio Manager and the Director of Research at Noroian Capital Management, in San Francisco, he implemented a disciplined fundamental approach to selecting stocks for growth and value portfolios.Mr. Garner has an MBA from Oakland University, a BS in Microbiology from Michigan State University and holds the Chartered Financial Analyst designation. Long/Short Equity Fund Sub-Adviser : Billings Capital Management, LLC, located at 1001 Nineteenth Street North, Suite 1950, Arlington, VA22209, serves as a sub-adviser to the Fund.Subject to the authority of the Board of Trustees and oversight by the Adviser, this sub-adviser is responsible for management of a portion of the Fund’s investment portfolio according to the Fund’s investment objective, policies and restrictions.The Adviser pays to this sub-adviser as compensation a monthly fee at an annual rate equal to 1.70% of the first $50 million of the average daily net asset value of the sub-advised assets, plus 1.50% of the next $50 million of the average daily net asset value of the sub-advised assets plus 1.30% of the average daily net asset value of the sub-advised assets over $100 million.In addition to the monthly fees described above, the Adviser will pay an additional fee if certain assets levels are not reached.The sub-adviser is paid by the Adviser not the Fund.The sub-adviser has over six years of experience managing equity assets for high net-worth individuals and institutional clients such as the Fund. Long/Short Equity Fund Sub-Adviser Portfolio Manager s : Eric F. Billings,Portfolio Manager.Mr. Billings seeded the firm’s initial capital in 2008 and officially joined the firm in January of 2009 as the Senior Managing Partner and member of the investment committee.His responsibilities include portfolio management, fundamental analysis, and risk management.Prior to joining Billings Capital Management, Mr. Billings co-founded FBR Capital Markets Corporation (“FBRC”), a publicly traded investment bank and brokerage firm.He served as co-Chairman and co-CEO with his two partners until their retirements in 2001 and 2005 at which point he became sole Chairman and CEO until his retirement in 2008.Over that time they built FBRC into one of the largest initial equity underwriters in the country, competing with brand name firms like Goldman Sachs, Morgan Stanley, JP Morgan, etc.Mr. Billings also founded Arlington Asset Management Corporation (AI), a publicly traded mortgage investment company, where he currently serves as Chairman and CEO.Originally structured as a REIT, the company has paid out over $800 million in dividends since inception.In addition, Mr. Billings also founded and sole managed FBR Weston, LP, a long/short equity hedge fund from January of 1993 – September of 2005 generating significant outperformance versus the S&P 500 Total Return Index. Eric P. Billings, Portfolio Manager. Mr. Billings co-founded Billings with his partners in January, 2008.As a member of the investment committee his responsibilities have included portfolio management, fundamental analysis and operational oversight since the inception of the firm.In addition to his role as portfolio manager, Mr. Billings is principally responsible for all equity trading activities. Prior to starting the firm in 2008, Mr. Billings worked in Institutional Brokerage at FBRC.Mr. Billings received a BA in Economics from Vanderbilt University and his MBA from Vanderbilt ’ s Owen Graduate School of Management. Thomas P. Billings, Portfolio Manager. Mr. Billings co-founded Billings with his partners in January, 2008.As a member of the investment committee his responsibilities have included portfolio management, fundamental analysis and operational oversight since the inception of the firm.Prior to starting the firm in 2008, Mr. Billings worked in Institutional Brokerage at FBRC. Mr. Billings received a BS in Finance and Economics from the Carroll School of Management at Boston College. Table of Contents - Prospectus 49 Scott P. Billings, Portfolio Manager. Mr. Billings co-founded Billings with his partners in January, 2008.As a member of the investment committee his responsibilities have included portfolio management, fundamental analysis and operational oversight since the inception of the firm. In addition to his role as portfolio manager, he is also responsible for fixed income trading activities.Prior to starting the firm in 2008, Mr. Billings worked in Institutional Brokerage at FBRC. Mr. Billings received a BS in Finance and Economics from the Carroll School of Management at Boston College. Spectrum Income Fund Sub-Adviser:Trust & Fiduciary Management Services, Inc., 50 Federal Street, 6th Floor, Boston, MA 02110, serves as the sub-adviser to the Fund. Subject to the authority of the Board of Trustees and oversight by the adviser, the sub-adviser is responsible for management of the Income Strategy portion of the Fund’s portfolio according to the Fund’s investment objective, policies and restrictions.Pursuant to a sub-advisory agreement between the adviser and sub-adviser, the sub-adviser is entitled to receive, on a monthly basis, an annual sub-advisory fee based on the Fund’s average daily net assets, which is paid by the adviser and not the Fund.The sub-adviser was established for the purpose of advising individuals and institutional investors such as the Fund.As of December 31, 2013, it had over $185 million in assets under management. Spectrum Income Fund Sub-Adviser Portfolio Manager : Steven C. Carhart, CFA, President. Steven Carhart has been with the sub-adviser since 1999 and is currently President and Chief Investment Officer.He has been an investment manager since 1987.His previous experience includes management of institutional portfolios at the Northern Trust Company from 1987 to 1991; portfolio manager of the Baker Fentress closed- end fund from 1991 through 1996; and management of the Pioneer Mid Cap fund from 1996 to 1999.Mr. Carhart holds an SB in Electrical Engineering from the Massachusetts Institute of Technology and an SM from the Sloan School of Management at MIT.He is also a CFA Charterholder. The SAI provides additional information about the Portfolio Managers’ compensation structure, other accounts managed by the Portfolio Managers, and the Portfolio Managers’ ownership of shares of the Funds. Prior Performance of Millennium Millennium manages a private investment fund, the Argonaut 2000 Partners, L.P. (“Argonaut”), with substantially similar objectives and strategies as it uses to manage the portion of the Long/Short Equity Fund’s assets allocated to it. You should not consider the past performance of Argonaut as indicative of the future performance of the Long/Short Equity Fund. The following tables set forth performance data relating to the historical performance of Argonaut, which represents all of the accounts and funds managed by Millennium for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those employed by the sub-adviser in the management of its allocated portion of the Long/Short Equity Fund. The data, which has been provided by the sub-adviser, is provided to illustrate the past performance of the sub-adviser in managing a fund with substantially similar investment strategies, as measured against the Morningstar Global Long/Short Equity Index and the S&P 500® Total Return Index and does not represent the performance of the Long/Short Equity Fund. Argonaut is not subject to the same types of expenses to which the Long/Short Equity Fund is subject nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or Subchapter M of the Code. Consequently, the performance results for Argonaut could have been adversely affected if Argonaut had been regulated as an investment company under the federal securities laws. The method used to calculate Argonaut’s performance was the GIPS® compliant Modified Dietz method (a measure of the historical performance of an investment portfolio in the presence of external cash flows, which divides the gain or loss in value, net of external cash flows, by the average capital over the period of measurement) and differs from the Securities and Exchange Commission’s standardized method of calculating performance, and may produce different results. The fees and expenses associated with an investment in Argonaut are different from the fees and expenses (after taking into account the expense limitation agreement) associated with an investment in the Long/Short Equity Fund, so that if the results of Argonaut were adjusted for expenses of the Long/Short Equity Fund, returns would have been higher. Table of Contents - Prospectus 50 The performance presented below for the similarly managed fund is shown on a net basis. The net performance results are net of standard management and performance fees for Argonaut. Results include the reinvestment of dividends and capital gains. Returns from cash and cash equivalents in Argonaut are included in the performance calculations, and the cash and cash equivalents are included in the total assets on which the performance is calculated. Argonaut was valued on a monthly basis, which differs from the SEC return calculation method that employs daily valuation. The chart below shows the net annual returns for Argonaut for the calendar years shown.Argonaut has a 1.0% management fee and a 20% performance fee. Name 2005(1) 2006 2007 2008 2009 2010 2011 2012 2013 Argonaut Fund 9.04% 14.51% 14.05% -2.48% 16.19% 37.78% 0.19% 2.17% 21.93% (1) Period from the Argonaut’s inception on June 1, 2005 to December 31, 2005. Table of Contents - Prospectus 51 The chart below shows the annualized historical performance of Argonaut. For the Periods Ending 12/31/13 Argonaut Morningstar Global Long/Short Equity Index (2) S&P 500 Total Return Index (1) 1 Year 21.93% 25.68% 32.39% 5 Years 14.85% -1.48% 17.94% Since Inception (3) 12.76% 5.46% 7.56% (1) The S&P 500 Total Return Index consists of 500 stocks chosen for their market size, liquidity and industry group representation. It is a market value-weighted index and one of the most widely-used benchmarks for U.S. stock performance. Investors cannot invest directly in an index, and index figures do not reflect any deduction for fees, expenses or taxes. (2) The Morningstar Global Long/Short Equity Index consists of funds with exposure to long and short positions in global equities or derivatives and is equally weighted. (3) The inception date for Argonaut was June 1, 2005. Prior Performance of Billings Billings manages a private investment fund, the BCM Weston, L.P. (“BCM Weston”), with substantially similar objectives and strategies as it will use to manage the portion of the Long/Short Equity Fund’s assets allocated to it. You should not consider the past performance of BCM Weston as indicative of the future performance of the Long/Short Equity Fund. The following tables set forth performance data relating to the historical performance of BCM Weston, which represents all of the accounts and funds managed by Billings for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those employed by the sub-adviser in the management of its allocated portion of the Long/Short Equity Fund. The data, which has been provided by the sub-adviser, is provided to illustrate the past performance of the sub-adviser in managing a fund with substantially similar investment strategies, as measured against the Morningstar Global Long/Short Equity Index and the S&P 500 ® Total Return Index and does not represent the performance of the Long/Short Equity Fund.BCM Weston is not subject to the same types of expenses to which the Long/Short Equity Fund is subject nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or Subchapter M of the Code. Consequently, the performance results for BCM Weston could have been adversely affected if BCM Weston had been regulated as an investment company under the federal securities laws. The method used to calculate BCM Weston’s performance was the Modified Dietz (MD) method (MD for periods where no large cash flows occur - a measure of the historical performance of an investment portfolio in the presence of external cash flows, which divides the gain or loss in value, net of external cash flows, by the average capital over the period of measurement.For periods when a large cash flow occurs a valuation point is created at the mid-month point and a MD is used for the two sub periods. These are true Time Weighted Returns.) This method differs from the Securities and Exchange Commission’s standardized method of calculating performance, and may produce different results. The fees and expenses associated with an investment in BCM Weston are different from the fees and expenses (after taking into account the expense limitation agreement) associated with an investment in the Long/Short Equity Fund, so that if the results of BCM Weston were adjusted for expenses of the Long/Short Equity Fund, returns would have been higher. The performance presented below for the similarly managed fund is shown on a net basis. The net performance results are net of standard management and performance fees for BCM Weston. Results include the reinvestment of dividends and capital gains. Returns from cash and cash equivalents in BCM Weston are included in the performance calculations, and the cash and cash equivalents are included in the total assets on which the performance is calculated. BCM Weston was valued on a monthly basis, which differs from the SEC return calculation method that employs daily valuation. The chart below shows the net annual returns for BCM Weston for the calendar years shown.BCM Weston receives a 1.5% management fee and 20% incentive compensation. Table of Contents - Prospectus 52 Name 2008 (1) 2009 2010 2011 2012 2013 BCM Weston 2.35% 19.10% 20.64% -8.95% 15.20% 50.35% (1) Period from BCM Weston’s inception on February 14, 2008, to December 31, 2008. (2) Performance results reflect audited returns for the fund from inception beginning in February 2008, and ending December 31, 2013.The Fund charged no management fee or performance fees in 2008 and thus the returns may not be directly comparable to other years.Post 2008, BCM Weston’s returns are net of the 1.5% management fee and 20% incentive compensation. The chart below shows the annualized historical performance of BCM Weston, net of fees. For the Periods Ending 12/31/13 BCM Weston Morningstar Global Long/Short Equity Index (2) S&P 500 Total Return Index (1) 1 Year 50.35% 25.68% 32.39% 5 Years 17.77% -1.48% 17.94% Since Inception (3) 15.39% 3.58% 7.45% (1) The S&P 500 Total Return Index consists of 500 stocks chosen for their market size, liquidity and industry group representation. It is a market value-weighted index and one of the most widely-used benchmarks for U.S. stock performance. Investors cannot invest directly in an index, and index figures do not reflect any deduction for fees, expenses or taxes. (2) The Morningstar Global Long/Short Equity Index consists of funds with exposure to long and short positions in global equities or derivatives and is equally weighted. (3) The inception date for BCM Weston was February 14, 2008. Investment Subsidiaries – MFS Fund and Commodities Fund The MFS Fund and the Commodities Fund may invest up to 25% of each Fund’s respective total assets (measured at the time of purchase) in a Subsidiary.Each Subsidiary will invest the majority of its assets in Underlying Funds, swap contracts, structured notes and other investments intended to serve as margin or collateral for derivative positions.Each Subsidiary is organized under the laws of the Cayman Islands, and is overseen by its own board of directors.Each Fund is the sole shareholder of its respective Subsidiary. It is not currently expected that shares of a Subsidiary will be sold or offered to other investors.If, at any time, a Subsidiary proposes to offer or sell its shares to any investor other than the applicable Fund, you will receive 60 days’ prior notice of such offer or sale. As with the Funds, the adviser is responsible for the Subsidiaries’ day-to-day business pursuant to an investment advisory agreement with each Subsidiary.Under this agreement, the adviser provides the Subsidiaries with the same type of management services, under the same terms, as are provided to the Funds.The advisory agreement with each Subsidiary provides for automatic termination upon the termination of the investment advisory agreement with respect to the applicable Fund.Each Subsidiary has also entered into separate contracts for the provision of custody services with the same service provider that provides those services to the Funds. Each Fund pays the adviser a fee for its services.The adviser has contractually agreed to waive the management fee it receives from each Fund’s Subsidiary, so long as the Subsidiary is wholly-owned by the Fund.This undertaking will continue in effect for so long as the Fund invests in the respective Subsidiary, and may not be terminated by the adviser unless it first obtains the prior approval of the Funds’ Board of Trustees for such termination.Each Subsidiary will also bear the fees and expenses incurred in connection with the custody services that it receives.Each Fund expects that the expenses borne by the respective Subsidiary will not be material in relation to the value of the Fund’s assets.It is also anticipated that the Fund’s own expenses will be reduced to some extent as a result of the payment of such expenses at the Subsidiary level. The Subsidiaries will be managed pursuant to compliance policies and procedures that are the same, in all material respects, as the policies and procedures adopted by each respective Fund.As a result, the adviser is subject to the same investment policies and restrictions that apply to the management of the Funds, and, in particular, to the requirements relating to portfolio leverage, liquidity, brokerage, and the timing and method of the valuation of the Subsidiaries’ portfolio investments.These policies and restrictions are described in detail in the SAI.The Fund’s Chief Compliance Officer oversees implementation of the Subsidiaries’ policies and procedures and makes periodic reports to the Funds’ Board regarding each Subsidiary’s compliance with its policies and procedures. Table of Contents - Prospectus 53 The financial statements of each Subsidiary will be consolidated in the respective Fund’s financial statements, which are included in the Fund’s annual and semi-annual reports.The Funds’ annual and semi-annual reports are distributed to shareholders, and copies of the reports are provided without charge upon request as indicated on the back cover of this Prospectus.Please refer to the SAI for additional information about the organization and management of the Subsidiaries. HOW SHARES ARE PRICED The net asset value (“NAV”) and offering price (NAV plus any applicable sales charges) of each class of shares is determined at 4:00 p.m. (Eastern Time) on each day the New York Stock Exchange (”NYSE”) is open for business.NAV is computed by determining, on a per class basis, the aggregate market value of all assets of a Fund, less its liabilities, divided by the total number of shares outstanding ((assets-liabilities)/number of shares NAV).The NYSE is closed on weekends and New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.The NAV takes into account, on a per class basis, the expenses and fees of the Fund, including management, administration, and distribution fees (if any), which are accrued daily.The determination of NAV for a share class for a particular day is applicable to all applications for the purchase of shares, as well as all requests for the redemption of shares, received by the Fund (or an authorized broker or agent, or its authorized designee) before the close of trading on the NYSE on that day. Generally, the Funds’ investments are valued each day at the last quoted sales price on each investment’s primary exchange.Investments traded or dealt in upon one or more exchanges (whether domestic or foreign) for which market quotations are readily available and not subject to restrictions against resale shall be valued at the last quoted sales price on the primary exchange or, in the absence of a sale on the primary exchange, at the last bid on the primary exchange.Investments primarily traded in the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) National Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price.If market quotations are not readily available, investments will be valued at their fair market value as determined in good faith by the adviser in accordance with procedures approved by the Board and evaluated by the Board as to the reliability of the fair value method used.In these cases, the Fund’s NAV will reflect certain portfolio investments’ fair value rather than their market price.Fair value pricing involves subjective judgments and it is possible that the fair value determined for an investment is materially different than the value that could be realized upon the sale of that investment. The fair value prices can differ from market prices when they become available or when a price becomes available. Each Fund may use independent pricing services to assist in calculating the value of the Fund’s investments.In addition, market prices for foreign investments are not determined at the same time of day as the NAV for the Funds.Because the Funds may invest in Underlying Funds which hold portfolio investments primarily listed on foreign exchanges and these exchanges may trade on weekends or other days when the Underlying Funds do not price their shares, the value of some of a Fund’s portfolio investments may change on days when you may not be able to buy or sell Fund shares.In computing the NAV, each Fund values foreign investments held by the Fund at the latest closing price on the exchange in which they are traded immediately prior to closing of the NYSE.Prices of foreign investments quoted in foreign currencies are translated into U.S. dollars at current rates.If events materially affecting the value of an investment in a Fund’s portfolio, particularly foreign investments, occur after the close of trading on a foreign market but before the Fund prices its shares, the investment will be valued at fair value.For example, if trading in a portfolio investment is halted and does not resume before a Fund calculates its NAV, the adviser may need to price the investment using the Fund’s fair value pricing guidelines. Without a fair value price, short-term traders could take advantage of the arbitrage opportunity and dilute the NAV of long-term investors. Fair valuation of a Fund’s portfolio investments can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Fund’s NAV by short-term traders.The determination of fair value involves subjective judgments.As a result, using fair value to price an investment may result in a price materially different from the prices used by other mutual funds to determine net asset value or from the price that may be realized upon the actual sale of the investment. Table of Contents - Prospectus 54 With respect to any portion of a Fund’s assets that are invested in one or more open-end management investment companies registered under the 1940 Act, each Fund’s net asset value is calculated based upon the net asset values of those open-end management investment companies, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. HOW TO PURCHASE SHARES Share Classes This Prospectus describes three classes of shares offered by the Funds: Class A, Class C and Class I.The Funds offers these classes of shares so that you can choose the class that best suits your investment needs.Refer to the information below so that you can choose the class that best suits your investment needs.The main differences between each class are sales charges, ongoing fees and minimum investment.For information on ongoing distribution fees, see Distribution Fees on page 30 of this Prospectus.Each class of shares in a Fund represents an interest in the same portfolio of investments within that Fund.There is no investment minimum on reinvested distributions and the Funds may change investment minimums at any time.The Funds reserve the right to waive sales charges and investment minimums. ClassA Shares Class A shares are offered at their public offering price, which is NAV plus the applicable sales charge and are subject to 12b-1 distribution fees of up to 0.25% of the average daily net assets of Class A shares.The minimum initial investment in Class A shares of a Fund is $2,500 for all accounts.The minimum subsequent investment in Class A shares of a Fund is $500 for all accounts.The sales charge varies, depending on how much you invest.There are no sales charges on reinvested distributions.The following sales charges apply to your purchases of Class A shares of a Fund: Amount Invested Sales Charge as a % of Offering Price Sales Charge as a % of Amount Invested Dealer Reallowance Under $25,000 5.75% 6.10% 5.00% $25,000 to $49,999 5.00% 5.26% 4.25% $50,000 to $99,999 4.75% 4.99% 4.00% $100,000 to $249,999 3.75% 3.83% 3.25% $250,000 to $499,999 2.50% 2.56% 2.00% $500,000 to $999,999 2.00% 2.04% 1.75% $1,000,000 and above 0.00% 0.00% See below. “Dealer reallowance” is the portion of the sales charge deducted from a mutual fund investment that is paid as a commission to the authorized broker-dealer responsible for assisting you with your investment in Class A shares of the Funds. In the case of investments of $1,000,000 or more, no sale charge is deducted from the cost of your purchase. In that case, the adviser shall reimburse the Funds in connection with the Dealer reallowance retained by the authorized broker-dealer calculated as follows:1.00% on purchases between $1 million and $3 million, 0.50% on amounts over $3 million but less than $5 million, and 0.25% on amounts over $5 million. The dealer reallowance rate is determined based on the purchase amount combined with the current market value of existing investments in Class A shares. Table of Contents - Prospectus 55 As shown, investors that purchase $1,000,000 or more of a Fund’s Class A shares will not pay any initial sales charge on the purchase. However, purchases of $1,000,000 or more of Class A shares are subject to a contingent deferred sales charge (“CDSC”) on shares redeemed within 12 months after their purchase in the amount of the dealer reallowance paid on the shares redeemed.Any applicable CDSC will be based on the original cost of the shares redeemed.Shares will be aged on the first day of each month regardless of when in the month they were purchased. How to Reduce Your Sales Charge You may be eligible to purchase Class A shares at a reduced sales charge. To qualify for these reductions, you must notify the Funds’ distributor, Quasar Distributors, LLC (the “distributor”), in writing and supply your account number at the time of purchase.You may combine your purchase with those of your “immediate family” (your spouse and your children under the age of 21) for purposes of determining eligibility.If applicable, you will need to provide the account numbers of your spouse and your children as well as the ages of your children. Rights of Accumulation:To qualify for the lower sales charge rates that apply to larger purchases of Class A shares, you may combine your new purchases of Class A shares with Class A shares of the Fund that you already own. The applicable initial sales charge for the new purchase is based on the total of your current purchase and the current value of all other Class A shares that you own based on the Fund’s current public offering price. The reduced sales charge will apply only to current purchases and must be requested in writing when you buy your shares. Shares of a Fund held as follows cannot be combined with your current purchase for purposes of reduced sales charges: ● Shares held indirectly through financial intermediaries other than your current purchase broker-dealer (for example, a different broker-dealer, a bank, a separate insurance company account or an investment advisor); ● Shares held through an administrator or trustee/custodian of an Employer Sponsored Retirement Plan (for example, a 401(k) plan) other than employer-sponsored IRAs; ● Shares held directly in the Fund account on which the broker-dealer (financial advisor) of record is different than your current purchase broker-dealer. Letter of Intent:Under a Letter of Intent (“LOI”), you commit to purchase a specified dollar amount of Class A shares of a Fund, with a minimum of $25,000, during a 13-month period. Any shares purchased within 90 days prior to the date you sign the letter of intent will be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.At your written request, Class A share purchases made during the previous 90 days may be included.The amount you agree to purchase determines the initial sales charge you pay.If the full-face amount of the LOI is not invested by the end of the 13-month period, your account will be adjusted to the higher initial sales charge level for the amount actually invested.You are not legally bound by the terms of your LOI to purchase the amount of your shares stated in the LOI.The LOI does, however, authorize the Fund to hold in escrow 5% of the total amount you intend to purchase.If you do not complete the total intended purchase at the end of the 13 month period, the Fund’s transfer agent will redeem the necessary portion of the escrowed shares to make up the difference between the reduced rate salescharge (based on the amount you intended to purchase) and the sales chargethat would normally apply (based on the actual amount you purchased). Repurchase of Class A Shares: If you have redeemed Class A shares of a Fund within the past 120 days, you may repurchase an equivalent amount of Class A shares of the Fund at NAV without the normal front-end sales charge. In effect, this allows you to reacquire shares that you may have had to redeem without repaying the front-end sales charge. You must notify the Fund that you intend to do so in writing. The Fund must receive your purchase order within 120 days of your redemption. Sales Charge Waivers The sales charge on purchases of Class A shares is waived for certain types of investors, including: ● Current and retired trustees and officers of the Funds sponsored by the adviser or any of its subsidiaries, their families (e.g., spouse, children, mother or father) and any purchases referred through the adviser. Table of Contents - Prospectus 56 ● Employees of the adviser and their families, or any full-time employee or registered representative of the distributor or of broker-dealers having dealer agreements with the distributor (a “Selling Broker”) and their immediate families (or any trust, pension, profit sharing or other benefit plan for the benefit of such persons). ● Any full-time employee of a bank, savings and loan, credit union or other financial institution that utilizes a Selling Broker to clear purchases of the Funds’ shares and their immediate families. ● Participants in certain “wrap-fee” or asset allocation programs or other fee-based arrangements sponsored by broker-dealers and other financial institutions that have entered into agreements with the distributor. ● Clients of financial intermediaries that have entered into arrangements with the distributor providing for the shares to be used in particular investment products made available to such clients and for which such registered investment advisors may charge a separate fee. ● Institutional investors (which may include bank trust departments and registered investment advisors). ● Any accounts established on behalf of registered investment advisors or their clients by broker-dealers that charge a transaction fee and that have entered into agreements with the distributor. ● Separate accounts used to fund certain unregistered variable annuity contracts or Section 403(b) or 401(a) or (k) accounts. ● Employer-sponsored retirement or benefit plans with total plan assets in excess of $5 million where the plan’s investments in a Fund are part of an omnibus account. A minimum initial investment of $1 million in a Fund is required. The distributor in its sole discretion may waive these minimum dollar requirements. The Funds do not waive sales charges for the reinvestment of proceeds from the sale of shares of a different fund where those shares were subject to a front-end sales charge (sometimes called an “NAV transfer”). Class C Shares Class C shares of the Funds are offered at their NAV without an initial sales charge.This means that 100% of your initial investment is placed into shares of the applicable Fund. Class C shares are subject to 12b-1 distribution fees of up to 1.00% of the average daily net assets of Class C shares. Over time, fees paid under this distribution and service plan will increase the cost of a Class C shareholder’s investment and may cost more than other types of sales charges. Because authorized broker-dealers are paid an up-front commission of 1.00% for assisting you with your investment in Class C shares of the Funds, the adviser shall reimburse the Funds in connection with such commission retained by the authorized broker-dealer calculated as follows: 1.00% on all purchases. As a result, Class C shares are subject to a CDSC on shares redeemed within 12 months after their purchase in the amount of 1.00% of the original cost of the shares redeemed.The minimum initial investment in the Class C shares is $2,500 and the minimum subsequent investment is $500. Class I Shares Class I shares of each Fund are sold at NAV without an initial sales chargeand are not subject to 12b-1 distribution fees, but have a higher minimum initial investment than Class A and Class C shares. This means that 100% of your initial investment is placed into shares of the applicable Fund.Class I shares require a minimum initial investment of $100,000 and the minimum subsequent investment is $500. Factors to Consider When Choosing a Share Class:When deciding which class of shares of a Fund to purchase, you should consider your investment goals, present and future amounts you may invest in the Fund, and the length of time you intend to hold your shares.To help you make a determination as to which class of shares to buy, please refer back to the examples of the Funds’ expenses over time in the Fees and Expenses of the Fund section for each Fund in this Prospectus.You also may wish to consult with your financial adviser for advice with regard to which share class would be most appropriate for you. Purchasing Shares:You may purchase shares of a Fund by sending a completed application to the following address: Table of Contents - Prospectus 57 RegularMail LoCorr Investment Trust c/o U.S. Bancorp Fund Services, LLC P.O Box 701 Milwaukee, WI53201-0701 Express/Overnight Mail LoCorrInvestment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box of applications, orders or redemptions requests, does not constitute receipt by the transfer agent of the Funds. The USA PATRIOT Act requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money-laundering activities, including procedures to verify the identity of customers opening new accounts.As requested on the application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.This information will assist the Funds in verifying your identity.Until such verification is made, the Funds may temporarily limit additional share purchases.In addition, the Funds may limit additional share purchases or close an account if they are unable to verify a shareholder’s identity.As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. Purchase through Brokers:You may invest in the Funds through brokers or agents who have entered into selling agreements with the Funds’ distributor.The brokers and agents are authorized to receive purchase and redemption orders on behalf of the Funds.A Fund will be deemed to have received a purchase or redemption order when an authorized broker or its designee receives the order.The broker or agent may set their own initial and subsequent investment minimums.You may be charged a fee if you use a broker or agent to buy or redeem shares of a Fund.Finally, various servicing agents use procedures and impose restrictions that may be in addition to, or different from those applicable to investors purchasing shares directly from the Funds.You should carefully read the program materials provided to you by your servicing agent. Purchase by Wire:If you wish to wire money to make an investment in a Fund, please call the Funds at 1-855-523-8637. If you are making your first investment in the Funds, before you wire funds, the transfer agent must have a completed application. You may mail or overnight deliver your application to the transfer agent. Upon receipt of your completed application, the transfer agent will establish an account for you. The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire. Your bank must include both the name of the Fund you are purchasing, the account number, and your name so that your wire is correctly applied. Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing. The Fund and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Automatic Investment Plan:You may participate in the Funds’ Automatic Investment Plan, an investment plan that automatically moves money from your bank account and invests it in a Fund through the use of electronic funds transfers or automatic bank drafts.You may elect to make subsequent investments by transfers of a minimum of $500 on specified days of each month or quarter into your established Fund account.Please contact the Funds at 1-855-523-8637 for more information about theAutomatic Investment Plan. Table of Contents - Prospectus 58 Each Fund, however, reserves the right, in its sole discretion, to reject any application to purchase shares.Applications will not be accepted unless they are accompanied by a check drawn on a U.S. bank, thrift institutions, or credit union in U.S. funds for the full amount of the shares to be purchased.After you open an account, you may purchase additional shares by sending a check together with written instructions stating the name(s) on the account and the account number, to the above address.Make all checks payable to the Fund in which you would like to invest.All checks must be in U.S. dollars. The Funds will not accept payment in cash or money orders. The Funds also do not accept cashier’s checks in amounts of less than $10,000, nor post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares. Note:U.S. Bancorp Fund Services, LLC the Funds’ transfer agent, will charge a $25 fee against a shareholder’s account, in addition to any loss sustained by a Fund, for any check returned to the transfer agent for insufficient funds. When Order is Processed:All shares will be purchased at the NAV per share (plus applicable sales charges, if any) next determined after a Fund receives your application or request in good order.All requests received in good order by a Fund before 4:00 p.m. (Eastern Time) will be processed on that same day.Requests received after 4:00 p.m. will be processed on the next business day. Good Order:When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ●the name of the Fund and share class ●the dollar amount of shares to be purchased ●a completed application or investment stub ●check payable to the Fund in which you would like to invest Retirement Plans:You may purchase shares of a Fund for your individual retirement plans.Please call the Funds at 1-855-523-8637 for the most current listing and appropriate disclosure documentation on how to open a retirement account. HOW TO REDEEM SHARES Redeeming Shares: You may redeem all or any portion of the shares credited to your account by submitting a written request for redemption to: RegularMail LoCorrInvestment Trust c/o U.S. Bancorp Fund Services, LLC P.O Box 701 Milwaukee, WI53201-0701 Express/Overnight Mail LoCorrInvestment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Redemptions by Telephone:The telephone redemption privilege is automatically available to all new accounts except retirement accounts. If you do not want the telephone redemption privilege, you must indicate this in the appropriate area on your account application or you must write to the Funds and instruct them to remove this privilege from your account. You may redeem up to $50,000 using the telephone redemption privilege. The proceeds will be sent by mail to the address designated on your account or wired directly to your existing account in a bank or brokerage firm in the United States as designated on your application. To redeem by telephone, call 1-855-523-8637. The redemption proceeds normally will be sent by mail or by wire on the business day after receipt of your telephone instructions. IRA accounts are not redeemable by telephone. Table of Contents - Prospectus 59 The Funds reserve the right to suspend the telephone redemption privileges with respect to your account if the name(s) or the address on the account has been changed within the previous 30 days. The Funds, the transfer agent, and their respective affiliates will not be liable for complying with telephone instructions they reasonably believe to be genuine or for any loss, damage, cost or expenses in acting on such telephone instructions and you will be required to bear the risk of any such loss.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. The Fund or the transfer agent, or both, will employ reasonable procedures to determine that telephone instructions are genuine. If the Funds and/or the transfer agent do not employ these procedures, they may be liable to you for losses due to unauthorized or fraudulent instructions. These procedures may include, among others, requiring forms of personal identification prior to acting upon telephone instructions, providing written confirmation of the transactions and/or tape recording telephone instructions. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call waits.Please allow sufficient time to place your telephone transaction.Once a telephone transaction has been placed, it cannot be canceled or modified. Redemptions through Broker: If shares of a Fund are held by a broker-dealer, financial institution or other servicing agent, you must contact that servicing agent to redeem shares of the Fund. The servicing agent may charge a fee for this service. Redemptions by Wire: You may request that your redemption proceeds be wired directly to your bank account. The Funds’ transfer agent imposes a $15 fee for each wire redemption and deducts the fee directly from your account. Your bank may also impose a fee for the incoming wire. If you submitted a voided check with your application in order to establish bank instructions on the account, you may have your redemption proceeds wire to the predetermined bank account or funds may be sent via electronic funds transfer through the Automated Clearing House (“ACH”) network, also to the bank account previously designated. The Funds’ transfer agent imposes a $15 fee for each wire redemption. This fee is deducted from the redemption proceeds from a complete or share specific redemption. For partial redemptions, the fee will be deducted from the account. You do not incur any charge when proceeds are sent via the ACH system and credit is typically available within 2-3 days. Redemption Fee and Waiver: The MFS Fund, the Commodities Fund and the Long/Short Equity Fund each charge a redemption fee of 1.00% of the amount redeemed or exchanged if shares are redeemed or exchanged within 30 days of their purchase.The Spectrum Income Fund charges a redemption fee of 2.00% of the amount redeemed or exchanged if shares are redeemed or exchanged within 60 days of their purchase. The Funds have elected not to impose the redemption fee for: ¡ redemptions and exchanges of Fund shares acquired through the reinvestment of dividends and distributions; ¡ certain types of redemptions and exchanges of Fund shares owned through participant-directed retirement plans; ¡ redemptions or exchanges in discretionary asset allocation, fee based or wrap programs (“wrap programs”) that are initiated by the sponsor/financial advisor as part of a periodic rebalancing; ¡ redemptions or exchanges in a fee based or wrap program that are made as a result of a full withdrawal from the wrap program or as part of a systematic withdrawal plan including the Funds’ systematic withdrawal plan; ¡ involuntary redemptions, such as those resulting from a shareholder’s failure to maintain a minimum investment in a Fund, or ¡ other types of redemptions as the adviser or the Trust may determine in special situations and approved by the Trust’s or the adviser’s Chief Compliance Officer. Redemptions in Kind:Each Fund reserves the right to honor requests for redemption or repurchase orders by making payment in whole or in part in readily marketable securities (“redemption in kind”) if the amount is greater than (the lesser of) $250,000 or 1% of a Fund’s assets. The securities will be chosen by the Fund and valued at the Fund’s net asset value. A shareholder will be exposed to market risk until these securities are converted to cash and may incur transaction expenses in converting these securities to cash. Table of Contents - Prospectus 60 When Redemptions are Sent:Once a Fund receives your redemption request in “good order” as described below, it will issue a check based on the next determined NAV following your redemption request. The redemption proceeds normally will be sent by mail or by wire on the business day after receipt of a request in “good order.”If you purchase shares using a check and soon after request a redemption, your redemption proceeds will not be sent until the check used for your purchase has cleared your bank (usually within 10 calendar days of the purchase date). Good Order: Your redemption request will be processed if it is in “good order.”To be in good order, the following conditions must be satisfied: · ● The request should be in writing, unless redeeming by telephone, indicating the number of shares or dollar amount to be redeemed; ● The request must identify your account number; ● The request should be signed by you and any other person listed on the account, exactly as the shares are registered; and ● If you request that the redemption proceeds be sent to a person, bank or an address other than that of record or paid to someone other than the record owner(s), or if the address was changed within the last 30 days, or if the proceeds of a requested redemption exceed $50,000, the signature(s) on the request must be signature guaranteed by an eligible signature guarantor. When You Need Signature Guarantees: If you wish to change the bank or brokerage account that you have designated on your account, you may do so at any time by writing to the Funds with your signature guaranteed. A signature guarantee assures that a signature is genuine and protects you from unauthorized account transfers. You will need your signature guaranteed if: ● If ownership is being changed on your account; ● When redemption proceeds are payable or sent to any person, address or bank account not on record; ● If a change of address was received by the Transfer Agent within the last 30 calendar days; ● For all redemptions in excess of $50,000 from any shareholder account Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”). A notary public cannot guarantee signatures. In addition to the situations described above, the Funds and/or the transfer agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation.The Funds reserve the right to waive any signature requirement at their discretion.Non financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. Additional documents are required for certain type of redemptions such as redemptions from corporations, partnerships, or from accounts with executors, trustees, administrations or guardians. Retirement Plans: If you own an IRA or other retirement plan, you must indicate on your redemption request whether the Funds should withhold federal income tax.Unless you elect in your redemption request that you do not want to have federal tax withheld, the redemption will be subject to withholding. Table of Contents - Prospectus 61 Low Balances:If at any time your account balance in a Fund falls below the amounts per share class listed in the table below, the Fund may notify you that, unless the account is brought up to at least the per-class minimum within 60 days of the notice, your account could be closed. Class A C I Minimum After the notice period, the Fund may redeem all of your shares and close your account by sending you a check to the address of record.Your account will not be closed if the account balance drops below the per-class minimum due to a decline in NAV. FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES The Funds discourage and do not accommodate market timing. Frequent trading into and out of the Funds can harm all Fund shareholders by disrupting the Funds’ investment strategies, increasing Fund expenses, decreasing tax efficiency and diluting the value of shares held by long-term shareholders. The Funds are designed for long-term investors and are not intended for market timing or other disruptive trading activities. Accordingly, the Funds’ Board has approved policies that seek to curb these disruptive activities while recognizing that shareholders may have a legitimate need to adjust their Fund investments as their financial needs or circumstances change. The Funds currently use several methods to reduce the risk of market timing. These methods include: ● Committing staff to review, on a continuing basis, recent trading activity in order to identify trading activity that may be contrary to the Funds’ “Market Timing Trading Policy;” ● Rejecting or limiting specific purchase requests; ● Rejecting purchase requests from certain investors; and ● Assessing a redemption fee for short-term trading. Though these methods involve judgments that are inherently subjective and involve some selectivity in their application, the Funds seek to make judgments and applications that are consistent with the interests of the Funds’ shareholders. Based on the frequency of redemptions in your account, the adviser or the Funds may in the sole discretion of each determine that your trading activity is detrimental to the Funds as described in the Funds’ Market Timing Trading Policy and elect to (i) reject or limit the amount, number, frequency or method for requesting future purchases into the Funds and/or (ii) reject or limit the amount, number, frequency or method for requesting future exchanges or redemptions out of the Funds. The Funds reserve the right to reject or restrict purchase requests for any reason, particularly when the shareholder’s trading activity suggests that the shareholder may be engaged in market timing or other disruptive trading activities. Neither the Funds nor the adviser will be liable for any losses resulting from rejected purchase orders. The adviser may also bar an investor who has violated these policies (and the investor’s financial advisor) from opening new accounts with the Funds. Although the Funds attempt to limit disruptive trading activities, some investors use a variety of strategies to hide their identities and their trading practices. There can be no guarantee that the Funds will be able to identify or limit these activities. Omnibus account arrangements are common forms of holding shares of the Funds.While the Funds will encourage financial intermediaries to apply the Funds’ Market Timing Trading Policy to their customers who invest indirectly in the Funds, the Funds are limited in their ability to monitor the trading activity or enforce the Market Timing Trading Policy with respect to customers of financial intermediaries. For example, should it occur, the Funds may not be able to detect market timing that may be facilitated by financial intermediaries or made difficult to identify in the omnibus accounts used by those intermediaries for aggregated purchases, exchanges and redemptions on behalf of all their customers. More specifically, unless the financial intermediaries have the ability to apply the Funds’ Market Timing Trading Policy to their customers through such methods as implementing short-term trading limitations or restrictions and monitoring trading activity for what might be market timing, the Funds may not be able to determine whether trading by customers of financial intermediaries is contrary to the Market Timing Trading Policy. Brokers maintaining omnibus accounts with the Funds have agreed to provide shareholder transaction information to the extent known to the broker to the Funds upon request. If the Funds or their transfer agent or shareholder servicing agent suspect there is market timing activity in the account, the Funds will seek full cooperation from the service provider maintaining the account to identify the underlying participant. At the request of the fund or the adviser, the service providers may take immediate action to stop any further short-term trading by such participants. Table of Contents - Prospectus 62 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS Any sale or exchange of the Funds’ shares may generate tax liability (unless you are a tax-exempt investor or your investment is in a qualified retirement account). When you redeem your shares you may realize a taxable gain or loss. This is measured by the difference between the proceeds of the sale and the tax basis for the shares you sold.(To aid in computing your tax basis, you generally should retain your account statements for the period that you hold shares in the Funds.) Each Fund intends to distribute substantially all of its net investment income at least annually and net capital gains annually.Both types of distributions will be reinvested in shares of the Fund unless you elect to receive cash.If you would like to change your distribution options, you may write or call the transfer agent in advance of the next distribution.Dividends from net investment income (including any excess of net short-term capital gain over net long-term capital loss) are taxable to investors as ordinary income, while distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are generally taxable as long-term capital gain, regardless of your holding period for the shares. Any dividends or capital gain distributions you receive from a Fund will normally be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash. Certain dividends or distributions declared in October, November or December will be taxed to shareholders as if received in December if they are paid during the following January. Each year the Funds will inform you of the amount and type of your distributions. IRAs and other qualified retirement plans are exempt from federal income taxation until retirement proceeds are paid out to the participant. If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current net asset value, and to reinvest all subsequent distributions. Your redemptions, including exchanges, may result in a capital gain or loss for federal tax purposes. A capital gain or loss on your investment is the difference between the cost of your shares, including any sales charges, and the amount you receive when you sell them. Beginning in 2013, pursuant to provisions of the Health Care and Education Reconciliation Act, a 3.8% Medicare tax on net investment income (including capital gains and dividends) will also be imposed on individuals, estates and trusts, subject to certain income thresholds. On the application, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS. If you are subject to backup withholding or you did not certify your taxpayer identification number, the IRS requires the Funds to withhold a percentage of any dividend, redemption or exchange proceeds. The Funds reserve the right to reject any application that does not include a certified social security or taxpayer identification number. If you do not have a social security number, you should indicate on the purchase form that your application to obtain a number is pending. The Funds are required to withhold taxes if a number is not delivered to the Funds within seven days. This summary is not intended to be and should not be construed to be legal or tax advice. You should consult your own tax advisors to determine the tax consequences of owning the Funds’ shares. Table of Contents - Prospectus 63 DISTRIBUTION OF SHARES Distributor:Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, Wisconsin53202, is the principal underwriter/distributor for the shares of the Funds.The distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”).Shares of the Funds are offered on a continuous basis. Distribution Fees :The Funds have adopted a Distribution Plan (“12b-1 Plan” or “Plan”), for Class A and Class C shares pursuant to which each Fund pays the Fund’s distributor an annual fee for distribution and shareholder servicing based on a percentage of the Fund’s average daily net assets attributable to the respective class of shares as indicated in the following table. Class A C 12b-1 Fee 0.25% 1.00% The Funds’ distributor and other entities are paid under the Plan for services provided and the expenses borne by the distributor and others in the distribution of Fund shares, including the payment of commissions for sales of the shares and incentive compensation to and expenses of dealers and others who engage in or support distribution of shares or who service shareholder accounts, including overhead and telephone expenses; printing and distribution of prospectuses and reports used in connection with the offering of the Fund’s shares to other than current shareholders; and preparation, printing and distribution of sales literature and advertising materials. In addition, the distributor or other entities may utilize fees paid pursuant to the Plan to compensate dealers or other entities for their opportunity costs in advancing such amounts, which compensation would be in the form of a carrying charge on any un-reimbursed expenses. Additional Compensation to Financial Intermediaries:The Funds’ distributor, its affiliates, and the Funds’ adviser and its affiliates may, at their own expense and out of their own assets, including their legitimate profits from Fund-related activities, provide additional cash payments to financial intermediaries who sell shares of the Funds.Financial intermediaries include brokers, financial planners, banks, insurance companies, retirement or 401(k) plan administrators and others. These payments may be in addition to the Rule 12b-1 fees and any sales charges that are disclosed elsewhere in this Prospectus. These payments are generally made to financial intermediaries that provide shareholder or administrative services, or marketing support.Marketing support may include access to sales meetings, sales representatives and financial intermediary management representatives, inclusion of the Funds on a sales list, including a preferred or select sales list, or other sales programs. These payments also may be made as an expense reimbursement in cases where the financial intermediary provides shareholder services to Fund shareholders. The distributor may, from time to time, provide promotional incentives to certain investment firms. Such incentives may, at the distributor’s discretion, be limited to investment firms who allow their individual selling representatives to participate in such additional compensation. Householding:To reduce expenses, the Funds mail only one copy of the prospectus and each annual and semi-annual report to those addresses shared by two or more accounts. If you wish to receive individual copies of these documents, please call the Funds at 1-855-523-8637 on days the Funds are open for business or contact your financial institution.The Funds will begin sending you individual copies thirty days after receiving your request. Unclaimed Property Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Table of Contents - Prospectus 64 FINANCIAL HIGHLIGHTS The financial highlights table below is intended to help you understand the financial performance of the LoCorr Managed Futures Strategy Fund, the LoCorr Long/Short Commodities Strategy, and the LoCorr Long/Short Equity Fund for the period of each Fund’s operations.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).The information for the Funds have been derived from the financial statements audited by Cohen Fund Audit Services, Ltd., the Funds’ independent registered public accounting firm, whose report, along with the Fund’s financial statements, are included in the Fund’s December 31, 2013 Annual Report, which is available upon request. Because the LoCorr Spectrum Income Fund has only recently commenced investment operations, no financial highlights are available for the Fund at this time. In the future, financial highlights for the Fund will be presented in this section of the Prospectus. LoCorr Managed Futures Strategy Fund – Class A Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest. Year Ended December 31, 2013 Year Ended December 31, 20123 Period from March 22, 20111 through December 31, 20112, 3 Per Share Net asset value, beginning of period $ 8.77 $ 9.33 $ 10.00 Income (loss) from investment operations: Net investment income (loss)4 (0.07 ) (0.24 ) (0.22 ) Net realized and unrealized gain (loss) (0.41 ) (0.32 ) (0.45 ) Total from Investment Operations (0.48 ) (0.56 ) (0.67 ) Distributions to shareholders from: Net investment income - - - Net realized gains on investments sold (0.01 ) (0.00 )5 - Total Distributions (0.01 ) (0.00 ) - Redemption Fees5 - - - Net Asset Value, End of Period $ 8.28 $ 8.77 $ 9.33 Total Investment Return6 (5.53 )% (5.98 )% (6.70 )% Net Assets, End of Period, in Thousands $ 195,046 $ 182,457 $ 71,532 Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery 2.08 %7 3.95 %7 4.15 % After expense reimbursement or recovery 2.08 %7 4.00 %7 3.93 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery (0.87 )%7 (2.60 )%7 (3.18 )% After expense reimbursement or recovery (0.87 )%7 (2.65 )%7 (2.96 )% Portfolio turnover rate8 46 % 46 % 18 % 1. Commencement of share class operations. 2. All ratios have been annualized except total investment return and portfolio turnover. 3. Selected data and ratios (for a share outstanding throughout the period) do not include non-controlling interest. 4. Net investment income (loss) per share is based on average shares outstanding. 5. Amount represents less than $0.005 per share. 6. Total investment return excludes the effect of applicable sales charges. 7. Ratios do not include the income and expenses of the CTAs included in the swap. 8. Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. Table of Contents - Prospectus 65 LoCorr Managed Futures Strategy Fund – Class C Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest. Year Ended December 31, 2013 Year Ended
